Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 1 of 112 PageID #: 23241



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    ----------------------------------X
    AMERICAN TECHNICAL CERAMICS CORP.
    and AVX CORPORATION,

            Plaintiffs,                            MEMORANDUM & ORDER

          -against-                                14-CV-6544(KAM)(GRB)

    PRESIDIO COMPONENTS, INC.,

           Defendant.
    ----------------------------------X
    MATSUMOTO, United States District Judge:

               On June 21, 2019, a ten-day patent infringement trial

    ended with a unanimous verdict finding defendant, Presidio

    Components, Inc. (“Presidio” or “Defendant”), liable for patent

    infringement.     The jury determined that Presidio infringed

    patents held by plaintiffs, American Technical Ceramics Corp.

    (“ATC”) and AVX Corporation (“AVX,” and together with ATC,

    “Plaintiffs”), by making or selling over 15 million Buried

    Broadband (“BB”) capacitors, between November 6, 2008 and

    January 9, 2017.      The jury awarded royalty damages to Plaintiffs

    totaling $738,981.75, but awarded no lost profits, and rejected

    each defense raised by Presidio, save one, not at issue here.1

    Neither party is entirely satisfied with the trial’s outcome.

    Each now moves to challenge the verdict.

    1
          The jury returned an advisory verdict finding one claim term indefinite
    (ECF No. 220-9, Completed Verdict Form, Question No. 12), but the court
    subsequently determined that Presidio failed to prove indefiniteness at trial
    by clear and convincing evidence. (ECF No. 214.)


                                          1
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 2 of 112 PageID #: 23242



               Plaintiffs are convinced the jury erred when

    calculating damages based on a reasonable royalty rate,

    resulting in a grossly inadequate award.         Their theory defies

    simple explanation, but may be summarized as follows.           During

    Plaintiffs’ summation, their counsel advocated for both a lost

    profits measure of damages, and a reasonable royalty.           Although

    Plaintiffs preferred lost profits, which would have conferred a

    larger award, counsel was forced to acknowledge that a small

    subset of the infringing units, about one-fifth of the total,

    were ineligible for lost profits, either because Presidio did

    not sell them, or because Plaintiffs did not offer a competing

    product.   For this smaller tranche of capacitors, Plaintiffs

    sought a reasonable royalty, the statutory floor for

    infringement damages.     Plaintiffs’ counsel urged the jury to

    adopt a $0.25 royalty rate, and provided the jury with the

    specific damages amounts for each patent that would inevitably

    result should the jury apply the proposed royalty rate to the

    smaller subset of accused products.

               Alas, the verdict reflected the very damages figures

    stated by Plaintiffs’ counsel, to the penny.         Much to

    Plaintiffs’ chagrin, however, these damages figures, proposed to

    the jury exclusively for about one-fifth of the units, comprised

    the entirety of Plaintiffs’ damages award.         The reasonable

    inference, Plaintiffs assert in post-trial submissions, is that

                                         2
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 3 of 112 PageID #: 23243



    the jury settled on a $0.25 royalty rate, but, in effect,

    omitted the bulk of infringing units from its calculations.              If

    so, this error was a statutory violation, as patent law requires

    no less than a minimum royalty for each infringing unit.

    Plaintiffs insist the jury’s manifest error must be rectified

    and, therefore, move for a new trial on the issue of damages,

    pursuant to Federal Rule of Civil Procedure 59(a), or,

    alternatively, an amended judgment under Rule 59(e).            (ECF No.

    220-1, Plaintiffs’ Memorandum of Law in Support of Plaintiffs’

    Motion for a New Trial on Damages or an Amended Judgment (“Pls.’

    Mot.”).)2

                Presidio challenges the verdict in two respects: the

    jury’s findings of infringement, and its rejection of Presidio’s

    anticipation defense with respect to one of the patent claims.

    Thus, Presidio moves for judgment as a matter of law (“JMOL”),

    pursuant to Rule 50(b) of the Federal Rules, or alternatively, a

    new trial.    (ECF No. 227-1, Defendant Presidio Components,

    Inc.’s Memorandum in Support of Motion for Judgment as a Matter




    2
          Defendant served its opposition to Plaintiffs’ motion on January 7,
    2020.     (ECF No. 221, Presidio’s Opposition to Plaintiffs’ Motion for a New
    Trial on Damages or an Amended Judgment (“Def.’s Opp.”).) Plaintiffs replied
    on January 21, 2020. (ECF No. 222, Plaintiffs’ Reply in Support of
    Plaintiffs’ Motion for a New Trial on Damages or an Amended Judgment (“Pls.’
    Reply”).)


                                          3
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 4 of 112 PageID #: 23244



    of Law and a New Trial (“Def.’s Mot.”).)3          Plaintiffs oppose the

    motion.

                In addition, Plaintiffs are seeking supplemental

    damages for Presidio’s continuing infringement after the time

    period considered at trial, pre- and post-judgment interest, and

    taxable costs.4     (ECF No. 226-1 (UNDER SEAL), Plaintiffs’

    Memorandum in Support of Plaintiffs’ Motion for Supplemental

    Damages, Pre- and Post-Judgment Interest, and Costs (“Pls.’

    Dmgs. Mot.”).)5     As with Plaintiffs’ motion for a new trial,

    Presidio opposes the bulk of the damages and fees Plaintiffs now

    seek.

                For the reasons that follow, the court: (1) GRANTS

    Plaintiffs’ motion for a new trial with respect to royalty

    damages; (2) DENIES Plaintiffs’ motion for a new trial with

    respect to lost profits damages; (3) DENIES Plaintiffs’ motion

    for an amended judgment increasing royalty damages; (4) DENIES

    3
          Plaintiffs served their opposition to Presidio’s motion on January 7,
    2020. (ECF No. 228, Plaintiffs’ Opposition to Presidio’s Motion for Judgment
    as a Matter of Law and a New Trial (“Pls.’ Opp.”).) Presidio replied on
    January 21, 2020. (ECF No. 229, Defendant Presidio Components, Inc.’s Reply
    in Support of Motion for Judgment as a Matter of Law and a New Trial (“Def.’s
    Reply”).)
    4
          Plaintiffs have also moved for an award of reasonable attorneys’ fees.
    (See ECF No. 223-1, Plaintiffs’ Memorandum of Law in Support of Plaintiffs’
    Motion for Reasonable Attorneys’ Fees.) That motion will be considered
    separately, and comprise the subject of a subsequent Memorandum and Order.
    5
          Presidio served its opposition to Plaintiffs’ damages motion on January
    7, 2020. (ECF No. 231, Presidio’s Opposition to Plaintiffs’ Motion for
    Supplemental Damages, Pre- and Post-Judgment Interests, and Costs (“Def.’s
    Dmgs. Opp.”).) Plaintiffs replied on January 21, 2020. (ECF No. 232,
    Plaintiffs’ Reply in Support of Plaintiffs’ Motion for Supplemental Damages,
    Pre- and Post-Judgment Interest, and Costs (“Pls.’ Dmgs. Reply”).)


                                          4
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 5 of 112 PageID #: 23245



    Presidio’s motion for JMOL and a new trial in its entirety; and

    (5) GRANTS in part, and DENIES in part, Plaintiffs’ motion for

    supplemental damages, pre- and post-judgment interest, and

    taxable costs, as set forth in greater detail below.

                                    BACKGROUND

    I.    The Parties and Patents-in-suit

                Plaintiffs commenced this action on November 6, 2014

    (ECF No. 1, Complaint (“Compl.”)), accusing Presidio of

    infringing United States Patent No. 6,144,547 (“‘547 Patent”),

    and United States Patent No. 6,337,791 (“‘791 Patent,” together

    with the ‘547 Patent, the “Patents-in-suit”). (See generally

    Compl.; see also ECF No. 1-3, Compl., Ex. 1 (annexing Patents-

    in-suit).)6    ATC is a wholly-owned subsidiary of the publicly

    traded AVX Corporation, and is based in Huntington Station, New

    York.   AVX owns the ‘547 Patent, which it licensed to ATC in

    November 2014, and ATC owns the ‘791 Patent.           (See ECF No. 79,

    Claim Construction Order (“Cl. Constr. Order”) 2.)            Presidio is

    a privately-owned company based in San Diego, California.

                The parties are manufacturers of electrical devices,

    such as capacitors.      (Cl. Constr. Order 2)      Capacitors are

    electronic components that store and release energy within a

    6
          Plaintiffs also claimed infringement predicated on United States Patent
    No. 6,992,879 (“‘879 Patent”), but withdrew that claim after the Patent Trial
    and Appeal Board voided the ‘879 Patent. (ECF No. 82, December 2016 Joint
    Status Letter, 1; ECF No. 116-2, Plaintiffs’ Memorandum of Law in Support of
    Motion for Summary Judgment, 2 n.1.)


                                          5
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 6 of 112 PageID #: 23246



    circuit, and are used in a variety of electrical systems,

    including consumer electronics.          (Id.)   Capacitors typically

    consist of two parallel conductive, usually metal, plates

    separated by a non-conductive, insulating material known as a

    “dielectric.”    (Id.)

               The Patents-in-suit describe “multilayer ceramic

    capacitors” (“MLCCs”), which are created through the combination

    of multiple capacitors by stacking several layers of conductive

    material and non-conductive, or dielectric, material.           (Cl.

    Constr. Order 2-3.)      All parties manufacture and sell MLCCs.

    (Id. 3.)   Defendant manufactures products known as BB

    capacitors, which Plaintiffs contend practice and infringe the

    Patents-in-suit.     Plaintiffs filed the Complaint seeking, inter

    alia, a judgment that Presidio infringed the Patents-in-suit,

    damages arising from the alleged infringement, an award of

    attorneys’ fees pursuant to 35 U.S.C. § 285, injunctive relief

    prohibiting Presidio from engaging in further infringement, an

    accounting, and an award of interest and costs.           (Compl. 5-6.)

               Four-and-a-half years after this case began, during

    which time the parties engaged in extensive discovery, inter

    partes review, two claim construction hearings pursuant to

    Markman v. Westview Instruments, Inc., 517 U.S. 370 (1996), and

    cross-motions for summary judgment, the case proceeded to trial.

    Over the span of two weeks, Plaintiffs presented evidence to a

                                         6
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 7 of 112 PageID #: 23247



    jury that Presidio infringed the Patents-in-suit, and sought

    damages commensurate with Plaintiffs’ economic injury.           (See

    Minute Entries dated 6/10/2019 to 6/21/2019.)

   II.    The Trial

            A. The ‘791 Patent

                    1. Infringement of Claim 2

               Claim 2 of the ’791 Patent (“Claim 2”) requires

    “second dielectric layer length and the second dielectric layer

    width dimensions co-extensive with the first dielectric layer

    length and the first dielectric layer width dimensions

    respectively of the first dielectric layer . . . .”          (ECF No.

    227-2, ‘791 Patent, col. 4, ll. 40-45 (emphasis added).)           At

    trial, the parties disputed whether Presidio’s BB capacitors

    satisfied the “co-extensive” requirement, as well as other

    limitations in Claim 2.

               Presidio’s technical expert, Dr. Michael Randall,

    testified that Presidio’s BB capacitors do not meet the “co-

    extensive” requirement, and therefore, do not infringe Claim 2.

    Dr. Randall relied, in part, on close-up images of allegedly

    infringing capacitor chips.      The exemplar immediately below,

    upon which Defendant relied, magnified the bottom right and

    bottom left corners of a capacitor chip to illustrate that the

    first and second dielectric layers are not equal in length and,

    therefore, are not co-extensive:

                                         7
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 8 of 112 PageID #: 23248




    (ECF No. 227-3, Plaintiffs’ Ex. PDX-005.127; see also ECF No.

    227-6, Trial Ex. CQ (close-up images of dielectric layers).)

    Dr. Randall, advancing his conclusion that the lengths of the

    dielectric layers in the accused devices are not co-extensive,

    emphasized the non-overlapping red and blue line markers

    extending from the widest extent of the first and second

    dielectric layers.      (Tr. 1893:13-21.)7


    7
          The caption “Tr. _” refers to the transcript for the trial held in this
    action from June 10 through June 21, 2019. The transcript for each day’s
    proceedings appears on the docket as follows: Day 1 – June 10, 2019 (ECF No.
    209); Day 2 – June 11, 2019 (ECF No. 210); Day 3 – June 12, 2019 (ECF No.
    211); Day 4 – June 13, 2019 (ECF No. 212); Day 5 – June 14, 2019 (ECF No.
    213); Day 6 – June 17, 2019 (ECF No. 235); Day 7 – June 18, 2019 (ECF No.
    219); Day 8 – June 19, 2019 (ECF No. 236); Day 9 – June 20, 2019 (ECF No.
    204); Day 10 – June 21, 2019 (ECF No. 234). Citations to the trial record

                                          8
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 9 of 112 PageID #: 23249



                Furthering that point, Mr. Alan Devoe, Presidio’s

    President and corporate designee, described the impact of

    Presidio’s “corner rounding” process, and how it results in a

    first and second dielectric layer with different dimensions.

    (Tr. 1148-63.)     Corner rounding, explained Mr. Devoe, is an

    “important” and time-consuming aspect of Presidio’s capacitor

    manufacturing process, designed to minimize damage to the

    ceramic capacitors when they collide with one another.                (Id.)

    As Mr. Devoe elaborated at trial:

                [T]he ceramic of the capacitor is very delicate. . . .
                [T]here are a lot of ceramics that are very strong in
                this world; maybe like what we use for our dishes,
                that kind of thing.        But the ceramic for the
                capacitors has been optimized to give good electrical
                properties as the primary objective, and then it’s
                just not the strongest ceramic in the world.

                . . . [T]he problem with a sharp corner is that as
                we’re processing the parts, the capacitors can hit
                each other in the bag, and then . . . they can put
                little chips on the edges.  And every capacitor that
                has a chip out, if it's above a certain very small
                size, would be thrown away.

                So . . . the first reason to corner round is to try to
                reduce the chipping to prevent us -- to save the
                parts.

    (Id. 1153:7-22; see also id. 1151-52.)

                Plaintiffs made their infringement case through their

    technical expert, Dr. Craig Hillman.         Dr. Hillman testified that

    a person of ordinary skill in the art (“POSITA”) of capacitors


    herein refer to the relevant page and line number of the collective
    transcript.

                                          9
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 10 of 112 PageID #:
                                  23250


 would understand that the first and second dielectric layers are

 co-extensive when “at the interface where they meet they extend

 over the same area . . . .”        (Tr. 650:10-12; accord id. 729:15-

 17 (“[W]hen we talk about co-extensive, they extend over the

 same area.    The area that they share is that interface between

 each other.”); see also id. 736:9-14 (“They [i.e., the first and

 second dielectric layers] don’t share the same space or same

 common area space at the top of the second dielectric layer.

 They don’t share that same common space at the bottom of the

 first dielectric layer. There is only one place where they share

 that common space; and are therefore co-extensive. It’s at this

 interface where this metal electrode is present.”).)

             To elucidate, Dr. Hillman navigated the jury through

 approximately 100 images of accused devices magnified by his

 laboratory, which displayed the BB capacitors’ dielectric layers

 extending over the same area.       (Tr. 729:22-730:25; e.g., ECF No.

 228-4, Demonstratives of Plaintiffs’ Infringement Expert, 5.110-

 113.)     Dr. Hillman also clarified that the word “same,” in this

 context, allowed for certain “tolerances,” i.e. acceptable

 increments of variation between the dimensions of the dielectric

 layers.     (Tr. 670:21-671:11.)    Dr. Hillman noted that Presidio’s

 own product catalog, as well as its customers, and the capacitor

 industry at large, deemed capacitor layers the “same” without

 regard to minor variations, so long as the differences fell

                                      10
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 11 of 112 PageID #:
                                  23251


 within acceptable tolerances.       (Id. 671:10-11.)     In one

 instance, Dr. Hillman directed the jury’s attention to

 micrographs of Presidio’s accused BB0502 capacitors, and

 affirmed that, when held to the standards set forth in

 Presidio’s catalog, the first and second dielectric layers are

 of “the same length, and the same width.”         (Id. 671:11; ECF No.

 228-6, Trial Ex. 167 (Micrographs of Presidio BB0502).)

             Dr. Hillman also criticized Dr. Randall’s methodology

 for testing co-extensiveness, and, ipso facto, Dr. Randall’s

 assessment that the BB capacitors did not have co-extensive

 dielectric layers.     Dr. Hillman identified three key errors in

 Dr. Randall’s analysis:

             First, according to Dr. Hillman, Dr. Randall failed to

 properly measure co-extensiveness.        (Tr. 733:19-20.)     Dr.

 Hillman reiterated that the “only place” where the dielectric

 layers actually share a common space, is at the interface where

 a metal electrode exists between them.         (Id. 736:9-14; see id.

 733:22 (defining co-extensive as “extending over the same

 area”).)    By simply measuring where each dielectric layer was

 widest or longest (id. 736:23-24), Dr. Hillman thought Dr.

 Randall had elided the relevant measurement, the point where the

 layers shared a common space or area with one another, “at the

 metal electrode” between them.       (Id. 737:20-23.)     In Dr.

 Hillman’s view, this flawed approach infected each and every one

                                      11
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 12 of 112 PageID #:
                                  23252


 of the images undergirding Dr. Randall’s non-infringement

 conclusion.    (Id. 740:2.)8

             Second, Dr. Hillman testified that Dr. Randall

 predicated his opinion on improperly cross-sectioned images of

 the accused BB capacitors.       (Tr. 733:20-21.)      By this, Dr.

 Hillman meant that Dr. Randall relied on “artifact[s] or

 defect[s]” in Presidio’s BB capacitors that were caused by “some

 aspect of Presidio’s manufacturing process.”           (Id. 744:1-2.)

 Dr. Hillman expounded on this error using the image below,

 extracted from Dr. Randall’s expert rebuttal report:




 (ECF No. 228-4, Trial Ex. 167, PDX-005.135.)



 8
       Dr. Hillman also rejected Presidio’s contention that corner rounding
 has any impact on co-extensiveness. (Id. 741:6-8.) As Dr. Hillman noted,
 corner rounding is a universally shared practice by capacitor manufacturers
 and, by design, does not cut into the relevant electrode interface at which
 the dielectric layers’ dimensions are measured for co-extensiveness purposes.
 (Id. 741:12-22.)


                                      12
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 13 of 112 PageID #:
                                  23253


             Directing the jury’s attention to the yellow

 highlighting, Dr. Hillman explained:

             This is a highly localized defect. You can see there
             is [an] extensive amount of cracking in the first
             dielectric layer . . . . No capacitor manufacturer
             wants cracks in their capacitors. That’s going to
             cause failure at some point and a very unhappy
             customer.

             So this yellow artifact highlighted in yellow that Dr.
             Randall is using as a justification on why they are
             not co-extensive, is likely some defect.         Defect
             either   caused  by   the  manufacturing   process   at
             Presidio; or by the people who cross sectioned this
             capacitor.

 (Tr. 744:21-745:6.)      Dr. Hillman independently cross-sectioned

 the capacitors, and concluded that the yellow-highlighted

 artifact was not present in the other capacitors from the same

 lot.   (Id. 745:11-15.)9     Dr. Hillman remarked that, had Dr.

 Randall presented a “deeper” cross-section of the capacitor, it

 would be clear that the supposedly incongruous length and width

 of the dielectric layers in Dr. Randall’s images were the result

 of idiosyncratic defects, and so, did not “represent the

 dimensions of that capacitor whatsoever.”         (Id. 744:13-14.)

             The third error, according to Dr. Hillman, was Dr.

 Randall’s “impossible standard” of measurement that neither

 Presidio, nor the capacitor industry, would have recognized.

 (Tr. 745:24-25.)     Dr. Hillman testified that, assuming,

 9
       Dr. Hillman believed that the artifact highlighted in yellow was a
 “large amount of metal somehow ingressed into the dielectric layer.” (Id.
 745:9-10.)


                                      13
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 14 of 112 PageID #:
                                  23254


 arguendo, Dr. Randall measured the dielectric layers in the

 appropriate area (error one), and the selected images did not

 feature unrepresentative defects (error two), it was still only

 the excessive magnification of Dr. Randall’s images that gave

 the impression of material length and width variations.           (Id.

 745:22-23, 746-47; see ECF No. 228-4, Trial Ex. 167, PDX-

 005.139.).    In actuality, the variations that Dr. Randall

 identified, were but “1/20th what the industry would view as a

 difference” in the length or width of the dielectric layers, and

 well within Presidio’s stated tolerances.         (Tr. 747:21-748:12.)

             Finally, Dr. Hillman noted that Presidio itself

 appeared to disagree with Dr. Randall’s assessments.           This

 alluded to Presidio’s discovery admission, regarding two

 exemplar images of BB capacitors, that “the length and width

 dimensions of the layer of dielectric material directly above

 the internal electrode . . . are coextensive, respectively, with

 the length and width dimensions of the layer of dielectric

 material directly below the internal electrode . . . .”           (ECF

 No. 228-4, PDX-005.141, 142.)       According to Dr. Hillman, Dr.

 Randall’s approach yielded a conclusion contrary to Presidio’s

 admission.    (Tr. 749:1-7.)




                                      14
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 15 of 112 PageID #:
                                  23255


                 2. Prior Art

             Presidio also sought to invalidate the ‘791 Patent as

 anticipated by prior art.       This defense, as relevant here,

 centered on the following limitation in Claim 2:

             a   first  electrode   layer  mounted  on   the  first
             dielectric surface of the first dielectric layer, with
             the first electrode layer having a first electrode
             layer length dimension and a first electrode layer
             width dimension each smaller than the respective first
             dielectric layer length dimension and the first
             dielectric layer width dimension[.]

 (ECF No. 1-3, ECF pp. 2-7 (‘791 Patent).)10

             U.S. Patent No. 6,366,443 to Devoe et al. (“Devoe

 Reference” or “Devoe”), describes “a ceramic chip capacitor”

 that “exhibits increased capacitance from use of closely spaced

 interior conductive planes.”        (See ECF No. 227-12, Devoe

 Reference, col. 13, ll. 24-29.)        Pertinently, the Devoe

 Reference states that “[t]he new capacitors are a new true

 monolithic structure, with the potentially delicate electrodes

 buried within the three-dimensional body of the capacitor . . .

 .”   (Devoe Reference, col. 9, ll. 13-17 (emphasis added).)               This

 language, among other things, led Dr. Randall to conclude that

 Devoe teaches each limitation of, and thereby anticipates, Claim

 2.   (Tr. 1732:6-9.)     Specifically, he opined that Devoe’s

 reference to “buried” electrodes encompasses the limitation in


 10
       The ‘791 patent was introduced as Plaintiffs’ Exhibit 2 at trial.
 (See Tr. 181:5.)


                                      15
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 16 of 112 PageID #:
                                  23256


 Claim 2 of a first electrode layer having length and width

 dimensions smaller than the respective length and width

 dimensions for the first dielectric layer.          (Id. 1737-40.)

             Dr. Randall advanced Presidio’s anticipation argument

 by analyzing Devoe’s drawings, including annotated Figure 2b,

 reproduced with designations below:




 (Devoe Reference, ECF p. 4 of 20 (coloration and designations

 added));11 see also id. col. 12, ll. 45-49 (“FIG. 2 . . . is a

 diagrammatic view of another possible ‘family tree’ of

 capacitors in accordance with the present invention generally

 characterized in that electrical connections are made on only

 one surface of the capacitor.”).)         According to Dr. Randall,

 Figure 2b depicts a first electrode layer, mounted on the first

 dielectric layer first surface.        (Tr. 1736:15-25.)

 11
       A version of this image appears in the rebuttal report of Plaintiffs’
 expert, Dr. Stanley Shanfield. (See ECF No. 169-7.) Although the image
 itself was not introduced into evidence, it substantially reflects Dr.
 Shanfield’s testimony and use of a similar demonstrative, the latter of which
 is not available on the public docket, and was not filed by either party in
 connection with these motions.

                                      16
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 17 of 112 PageID #:
                                  23257


             Dr. Randall then synthesized his visual analysis with

 a textual reading of the Devoe Reference.         Defense counsel asked

 Dr. Randall to elaborate on Devoe’s teaching that, “[b]y putting

 the capacitance forming elements into the interior of the

 ceramic capacitor, the present invention completely avoids the

 issue of surface anomalies.”       (Id. 1738:1-2; Devoe Reference,

 col. 9, ll. 43-46.)      Dr. Randall offered the following

 interpretation:

             [B]y putting the capacitive forming elements -- which
             are the internal electrodes -- elements into the
             interior of the surrounding body -- so they’re inside,
             they’re in the interior -- the present invention
             completely avoids the issue of surface anomalies.

             So that’s just saying that the internal structure of
             the capacitor is buried at side; it does not extend to
             the outside of the dielectric anywhere on the device.

 (Tr. 1738:4-12.)     In other words, “the internal metallizations

 [i.e., electrodes] have to have less width and less length than

 the first dielectric’s width and length.”         (Id. 1738:18-20.)

             Dr. Randall further opined that Devoe’s written

 description of “electrodes buried within the three-dimensional

 body of the capacitor,” connotes electrodes “encapsulated” by

 the dielectric layers.      (Id. 1740:14-18.)     Put differently, Dr.

 Randall said, “the internal electrodes’ length and width must be

 less than the length and width of the dielectric layers.”            (Id.

 1740:18-20.)     Thus, based on Devoe’s text and drawings, Dr.

 Randall expected a POSITA in capacitors would understand that

                                      17
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 18 of 112 PageID #:
                                  23258


 the length and width of the first electrode is lesser than the

 length and width of the first dielectric layer length.             (Id.

 1737:21-24, 1738:21-1739:1.)       In closing, Dr. Randall confirmed

 his view that the Devoe Reference discloses the relevant

 limitation of Claim 2.      (Id. 1738:21-1739:5.)

             Plaintiffs called upon Dr. Stanley Shanfield in

 rebuttal.    At the outset, Dr. Shanfield emphasized that prior

 art does not anticipate a patent absent “clear and convincing

 evidence” that each and every element of the patent is expressly

 taught by the earlier reference.          (Tr. 2116:25-2117:6; id.

 2117:9-10 (“You can’t assume the presence of anything.             It’s got

 to be explicit in the prior art.”).)          Applying the “clear and

 convincing” standard, Dr. Shanfield opined that the Devoe

 Reference does not explicitly teach the second element of Claim

 2 (id. 2161:16-19), a “first electrode layer mounted on the

 dielectric [that] is smaller in length and width than the

 dielectric that it’s mounted on.”          (Id. 2161:24-2162:3.)

             Dr. Shanfield’s rebuttal challenged two core premises

 underlying Dr. Randall’s opinion. First, according to Dr.

 Shanfield, Dr. Randall’s reliance on the drawings in the Devoe

 Reference, including Figure 2b, was misplaced.          Although the

 Devoe Reference might show figures with “an electrode that is

 shorter in length than the dielectric layer,” it is not clear

 what the electrode “looks like in the direction into or out of

                                      18
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 19 of 112 PageID #:
                                  23259


 the screen,” i.e. the width dimension.          (Tr. 2162:11-18.)12

 According to Dr. Shanfield, Dr. Randall impermissibly assumed

 the first electrode was smaller than “the dielectric dimension

 in the other direction in to and out of the page,” i.e. width,

 even though no such limitation is explicitly taught by the Devoe

 Reference.     (Id. 2163:13-16.)     Dr. Shanfield thus disagreed with

 Dr. Randall’s characterization of the drawings as three-

 dimensional.     “[T]he two dimensional drawing[s] of the

 capacitors,” Dr. Shanfield stated, “don’t tell you how long the

 electrodes are relative to the dielectric in the dimension in

 and out of the screen,” even though the claim term in the ‘791

 Patent “requires that the electrode be both less wide and less

 long” than the dielectric layer.          (Id. 2187:1-6 (emphasis

 added).)13

              Second, Dr. Shanfield disputed Dr. Randall’s

 definition of “buried,” as both unsupported and unduly narrow.

 (Tr. 2164, 2166-67.)      Dr. Shanfield observed that Devoe does not


 12
       Dr. Shanfield suggested Devoe may not have been concerned with
 maintaining a smaller length for the electrode because, “in many cases you
 would want to match the length of that electrode with the dielectric layer in
 that dimension to get maximum capacitance.” (Id. 2162:18-22.)
 13
       Dr. Shanfield also noted that, where the Devoe Reference intends to
 regulate the capacitor’s dimensions, it does so expressly. (See id. 2187:15-
 22 (“[T]he point I take from this is that when Devoe wants to talk about
 dimensions, he does, he brings it up, he’s specific about it. So, if he
 wanted to specify that the width and length of electrodes in general was
 always smaller or it was smaller in some case than the dielectric, he would
 have said so and he didn't.”) (discussing Devoe Reference, col. 10, ll. 56-65
 (“[T]he associated interior metallization plane(s) is (are) larger than are
 the collective exterior metallization areas.”)).)


                                      19
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 20 of 112 PageID #:
                                  23260


 define the term “buried.”       (Id. 2166:17-19 (“Q: Does the Devoe

 ‘443 patent provide any kind of definition, any definition for

 the term buried? A: Not at all.”).)         Nor would a POSITA, in Dr.

 Shanfield’s view, necessarily understand buried to mean

 “completely covered or encapsulated[,]” rather than positioned

 in a capacitor with “layers above and below it.”            (Id. 2167:6-

 16.)   As an example, Dr. Shanfield noted that “buried

 transmission lines” are generally partially exposed “to the

 outside world,” in order to facilitate connections, despite

 being described as buried.       (Id. 2167:9-13.)

             In sum, Dr. Shanfield expressed the opinion that the

 Devoe Reference does not anticipate Claim 2 of the ‘791 Patent.

          B. Damages

                 1. Plaintiffs’ Case

             Plaintiffs’ damages expert, Dr. James Woods, testified

 that, between November 6, 2008, and January 9, 2017, Presidio

 made or sold 15,369,246 BB capacitors that infringed the ‘791

 and/or ‘547 Patents.      (Tr. 983:17, 987:6; ECF 220-4,

 Demonstratives of Plaintiffs’ Damages Expert, Dr. James Woods,

 PDX-008.20, 008.23.)14      Plaintiffs sought lost profits of

 14
       Dr. Woods explained that the relevant damages period for the ‘791
 Patent began on November 6, 2008, six years before Plaintiffs filed the
 instant suit, in light of Presidio’s knowledge of the patent, and ended
 approximately June or July of 2015, when Presidio removed the via components
 from the accused devices. (Tr. 957:11-19.) The damages period for the ‘547
 Patent began November 6, 2014, the date the suit commenced, and ended January
 9, 2017, the last date for which Plaintiffs had Presidio’s sales data, as of
 the trial. (Id. 957:21-25.) Plaintiffs are seeking supplemental damages for

                                      20
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 21 of 112 PageID #:
                                  23261


 $18,802,967 as compensation for Presidio’s sales on 12,413,319

 infringing units.     (Tr. 983:15-986:1, 987:22-25; ECF 220-4, PDX-

 008.22.)    Dr. Woods justified this figure by presenting his

 analyses and assumptions pursuant to the multi-factor test

 articulated in Panduit Corp. v. Stahlin Bros. Fibre Works, Inc.,

 575 F.2d 1152 (6th Cir. 1978).        (See generally Tr. 955-80.)         Dr.

 Woods opined: (1) there was demand for the patented product; (2)

 Presidio did not have an alternative non-infringing substitute

 in the ultra broadband capacitor market; and (3) Plaintiffs had

 the capacity to manufacture and market sufficient capacitors to

 meet the needs of Presidio’s customers.          (Id.)

             Plaintiffs’ lost profits damages calculation excluded

 2,955,927 infringing units that were altogether ineligible for

 lost profits, either because Presidio did not sell them, or

 because Plaintiffs had no competitive alternative to those

 devices.    (Tr. 986:3-17; ECF No. 220-4, PDX-008.23.)           For this

 subset of accused products, Plaintiffs sought a reasonable

 royalty.    (Tr. 988:8-16.)     Dr. Woods explained that a reasonable

 royalty award was comprised of two elements: a royalty base,

 i.e. the number of infringing units, and a royalty rate.              (Id.

 989:15-19.)    The minimum royalty award was the product of the

 royalty base and royalty rate.        (Id. 989:19-21.)


 infringing units made or sold since January 9, 2017.   (See generally Pls.’
 Dmgs. Mot.)


                                      21
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 22 of 112 PageID #:
                                  23262


             Although barred by a pre-trial court order from

 proffering a specific royalty rate for both Patents-in-suit,15

 Dr. Woods discussed the factors for the jury to consider under

 Georgia-Pacific v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120

 (S.D.N.Y. 1970) (“Georgia-Pacific”), a 15-factor analysis of a

 hypothetical negotiation between the parties to reach an agreed

 royalty rate.     (Tr. 990; see also ECF No. 220-4, PDX-008.27, -

 008.34, -008.35.)     Dr. Woods’ testified as to the royalty rate,

 applying the Georgia-Pacific factors to each Patent-in-suit, as

 follows:

 Factor No. 1: Established Royalty Rate.

             The Patents-in-suit had not been licensed at the time

 of first infringement, so there was no established royalty rate.

 (Tr. 994:6-12.)

 Factor No. 2: Comparable Patents Licensed by Infringer.

             Presidio had not licensed comparable patents.           (Id.

 994:19-20.)

 Factor No. 3: Nature and Scope of the License.



 15
       The court issued a pre-trial order granting Defendant’s motion pursuant
 to Daubert v. Merrell Dow. Pharm., Inc., 509 U.S. 579 (1993), and striking
 Dr. Woods’ royalty rate opinion. (See generally ECF No. 179, Memorandum and
 Order, dated May 30, 2019.)   The court found the royalty rate articulated in
 Dr. Woods’ expert report inadmissible because he inappropriately “combined
 the plaintiffs and muddled their respective bargaining positions and
 interests” in the course of his Georgia-Pacific analysis, “rather than
 articulating and considering them separately.” (Id. 73.) The court’s Order
 left the door open to testimony based on “portions of Dr. Woods’ report and
 underlying opinion that can support a jury determination of a reasonable
 royalty without Dr. Woods’ ultimate conclusion.” (Id.)


                                      22
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 23 of 112 PageID #:
                                  23263


             The hypothetical license would be a non-exclusive

 license to sell the patented products.          (Id. 994:22-995:13

 (“[A]t the same time, ATC could continue making its own

 products, or it could license the patents to somebody else.”).)

 As a result, this factor would exert downward pressure on the

 royalty rate.     (Id. 995:10-13.)

 Factor No. 4: Established Policy and Licensing Programs.

              ATC’s business was making ultra-broadband capacitors,

 not licensing them, which would make ATC reluctant to license

 the Patents-in-suit to Presidio.          (Id. 995:24-996:8.)   Whereas

 the third factor would decrease the royalty rate, this factor

 would militate in favor of a higher rate.          (Id. 996:5-8.)

 Factor No. 5: Commercial Relationship Between the Parties.

             ATC would have known, at the time of a hypothetical

 negotiation, that it would be entering the ultra-broadband

 capacitor market and competing with Presidio.          (Id. 997:10-13.)

 The parties would realize that Presidio’s sales of the patented

 capacitors would cost ATC sales of its own.          (Id. 997:17-23.)

 Dr. Woods opined that the prices for Presidio’s capacitors

 generally ran $0.20 to $0.36 less than ATC’s for the “most

 common-size capacitor.”      (Id. 1000:6-11.)

 Factor No. 6: Derivative or Convoyed Sales.

              Dr. Woods generally found no evidence that ATC or

 Presidio sold complementary products in tandem with sales of

                                      23
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 24 of 112 PageID #:
                                  23264


 ultra-broadband capacitors, but noted that the benefit of

 providing a full range of capacitors to customers “places some

 of the pressure on the royalty rate.”         (Id. 1000:13-24.)

 Factor No. 7: Duration of the Patent.

             Here, according to Dr. Woods, the license agreement

 would be for the life of the Patents-in-suit, which would not

 have a bearing on the royalty fee.        (Id. 1001:1-4.)

 Factor No. 8: Profitability of the Product.

              Dr. Woods testified that ATC would know, as of the

 hypothetical negotiation date, that Presidio would sell its

 capacitors for about $1.36 a capacitor, and earn incremental

 profits of approximately $0.90 cents per capacitor.           (Id.

 1001:6-14.)

 Factor Nos. 9-11: Advantages Over Substitutes; Nature and
 Benefits of Patented Invention; Extent and Benefit From
 Infringer’s Use of Patent.

             Dr. Woods grouped Georgia-Pacific factors 9, 10, and

 11 together because, in his opinion, they essentially turn on

 the same inquiry: “Can Presidio make an ultra-broadband

 capacitor without using the technology of the ‘547 Patent or the

 technology of the ‘791 Patent”?        (Id. 1001:18-1002:1.)      Based on

 the testimony at trial, including Dr. Hillman’s and Mr. Devoe’s,

 Dr. Woods concluded that Presidio could not manufacture an

 ultra-broadband capacitor without the technology of the Patents-

 in-suit.    (Id. 1002:2-5.)

                                      24
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 25 of 112 PageID #:
                                  23265


 Factor No. 12: Customary Industry Royalties.

             Due to a lack of public information concerning similar

 technology and pricing, Dr. Woods determined this factor had no

 impact on the royalty analysis.        (Id. 1002:10-17.)

 Factor No. 13: Portion of Profit Related to Invention.

              The next factor turned on the portion of Presidio’s

 profits on sales of the infringing capacitors attributable to

 the patented technology, as opposed to other components not in

 dispute.    (Id. 1002:18-22.)     Dr. Woods juxtaposed Presidio’s BB

 capacitors, which typically sold for $1.36, at an incremental

 profit of $0.90, with non-ultra-broadband capacitors, which “can

 sell for as little as ten cents apiece.”         (Id. 1003:1-5.)     Based

 on the comparison, Dr. Woods concluded that, “a substantial

 portion of the profit is related to the fact the [patented]

 technology allows products to participate in the ultra-broadband

 market.”    (Id. 1002:23-25.)

 Factor No. 14: The Opinion of Qualified Experts.

             Dr. Woods considered the opinions of Dr. Hillman in

 preparing his analysis.      (Id. 1003:12-14.)

 Factor No. 15: Reasonable Royalty.

             Consistent with this court’s pre-trial order, without

 stating a royalty figure, Dr. Woods envisioned that a

 hypothetical licensing negotiation between Presidio and AVX,

 which held the ‘547 Patent, would unfold as such:

                                      25
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 26 of 112 PageID #:
                                  23266


             [A]t the height of the negotiation the parties would
             understand that Presidio needs a licensed manufacturer
             to do BB capacitors. . . . [T]he parties would
             understand the demand for ultra-broadband capacitors
             would be expected to grow along with the demand for
             high-speed optical networks.   In other words, at the
             time of the negotiation, they would understand sales
             are very small, but sales are going to be a lot bigger
             because the demand optical networking equipment is
             going to grow dramatically.

 (Tr. 1004:7-16.)     Furthermore, the parties would realize that,

 while AVX was not, and had no intention of becoming a

 participant in the ultra-broadband market, AVX and Presidio were

 still competitors in the general capacitor market.           (Id. 1005:2-

 6.)   The parties would further understand that Presidio would

 generate approximately $0.90 in incremental profit per unit,

 which would comprise the income stream to pay for the royalty.

 (Id. 1005:9-12.)

             A hypothetical negotiation concerning the ‘791 Patent

 would follow a similar course, except ATC, the patentee, would

 know at the time that it was entering the ultra-broadband

 capacitor market, and thus direct competition with Presidio.

 (Tr. 1006:1-6.)     ATC would also know that Presidio would market

 the ultra-broadband capacitor, and sell it, on average, for

 $0.20 to $0.36 less than ATC would charge for a similar

 capacitor.    (Id. 1006:14-19.)

             Notwithstanding the above analysis, Dr. Woods

 testified that lost profits represented the superior measure of


                                      26
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 27 of 112 PageID #:
                                  23267


 damages in this case, at least with respect to the over 12

 million infringing units eligible for such relief.           (Id. 1010:5-

 18.)

                 2. Defendant’s Case

             Dr. Vincent Thomas provided expert testimony on

 damages for Presidio.      Dr. Thomas first rebutted Dr. Woods’ lost

 profits analysis, particularly his assumptions concerning the

 relevant “but for” market.       (Tr. 2042-43.)    In Dr. Thomas’

 opinion, there was little to suggest that customers were

 demanding capacitors with vias or L-shaped terminations, the

 inventive aspects of the Patents-in-suit.         (Id. 2043:10-15.)

 Nor did Dr. Thomas detect any market for licensing the Patents-

 in-suit, aside from ATC’s licensure of the ‘547 Patent from AVX.

 (Id. 2043:15-17.)     In addition, it was Dr. Thomas’ understanding

 that the Patents-in-suit were not essential to the manufacture

 of ultra-broadband capacitors, and indeed, ATC itself did not

 use the Patents-in-suit for its products.         (Id. 2044:13-15.)

             Dr. Thomas further posited, based on information

 gleaned from Presidio, that its customers were not “concerned or

 complaining about products that don’t have vias.”          (Tr. 2044:19-

 2045:1; accord id. 2046:5-8 (“Presidio has been selling products

 without vias for close to ten years and all of its . . .

 capacitors currently do not have vias and I understand the




                                      27
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 28 of 112 PageID #:
                                  23268


 market accepts those products just fine.”).)16          If Presidio had

 not, as alleged, infringed the Patents-in-suit, Dr. Thomas

 believed Presidio “would have simply redesigned their products

 to not include vias or not include L-shaped termination with

 negligible material,” rather than take them off the market.

 (Id. 2062:10-17.)       Dr. Thomas testified that, absent the

 alleged infringement, Presidio would have made the same amount

 of sales and, by the same token, those sales would not have

 simply flowed to Plaintiffs.        (Id. 2062:17-19.)

             Dr. Thomas also opined that a hypothetical license

 agreement allowing Presidio to sell the patented technology

 would have merited a reasonable royalty of only $0.01 for each

 of the ‘547 and ‘791 Patents.        (Tr. 2036:18-2037:1; see also id.

 2082:12-15 (discussing “very similar” factors dictating

 reasonable royalty analysis for ‘547 and ‘791 Patents).)17             Dr.

 Thomas’s Georgia-Pacific analysis was as follows:

 Factor Nos. 3 and 7

 16
       Dr. Thomas’ opinions in this regard were either based on, or echoed,
 the testimony of Presidio’s other trial witnesses. (See, e.g., id. 1144:18-
 25 (Alan Devoe: “[T]he BB 0402 without vias is one of our best performing
 products that we make. It’s better than the other products that were
 slightly different sizes that had the vias in them. . . . It’s a very
 successful product for us, the BB 0402 without vias.”); id. 1823:19-22 (Dr.
 Randall: “[I]n the whole group in general, even though there is variation in
 the group, definitely the 0302 BBs without vias perform significantly better
 than the 0302 BBs with vias.”); cf. id. 500:21-23 (Andrew Ritter, engineer
 employee for Plaintiffs, regarding ‘547 Patent: (“[It i]s my understanding
 that AVX does not inspect whether there’s a certain amount of termination
 material on the top surface.”).)
 17
       The royalty was additive (i.e., $0.02), if Presidio made or sold a
 product that incorporated technology from both Patents-in-suit. (Id. 2037:2-
 5.)


                                      28
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 29 of 112 PageID #:
                                  23269


             In a hypothetical negotiation, the parties would first

 want to know what is being licensed and for how long.           (Id.

 2073:13-18.)     Presidio would understand that it was negotiating

 the terms of a non-exclusive, “bare patent license,” whereby AVX

 or ATC provide mere usage rights for the patented technology,

 but nothing else in terms of development time, know-how, or

 manufacturing capabilities.       (Id. 2073:22-2074:3; accord id.

 2082:12-15.)

 Factor Nos. 9, 10, and 14

             When focusing on the inventive aspects of the Patents-

 in-suit, Dr. Thomas relied on Dr. Randall and others to guide

 his analysis.     (Id. 2074:9-19.)     Dr. Thomas noted that AVX’s

 Accu-P capacitor embodied the ‘547 Patent, but he could not

 ascertain what incremental value the patented technology

 contributed to the Accu-P product.        (Id. 2075:16-20.)     It was

 also Dr. Thomas’ understanding that Accu-P products generally

 sold in the range of $0.09 to $0.14.        (Id. 2075:21-24.)     As for

 the ‘791 Patent, a hypothetical negotiation between Presidio and

 ATC would center on the use of vias.        (Id. 2083:16-18.)     Dr.

 Thomas also “didn’t see significant value attributable to the

 use of vias.”     (Id. 2082:19-20.)

 Factor Nos. 6, 8, 11, and 13

             The composite of these factors essentially considers

 the profitability of the patented products, whether sales of

                                      29
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 30 of 112 PageID #:
                                  23270


 patented products result in additional sales, and whether the

 infringer made use of the invention.        (Id. 2076:3-10.)       Factor

 13 was the most critical factor, in Dr. Thomas’ view, because it

 concerned the profitability attributable to the patented

 technology.    (Id. 2076:11-17.)     According to Dr. Thomas, the

 principal flaw in Dr. Woods’ analysis was his assumption that

 Presidio could not sell ultra-broadband capacitors without using

 the patented technology.      (Id. 2077:8-13.)     Dr. Thomas believed

 that, in a hypothetical negotiation, and confronted by a high

 royalty demand from AVX or ATC, Presidio would have responded by

 removing, at low cost to Presidio, the inventive aspects of the

 Patents-in-suit: the L-shaped termination and negligible

 material at the top termination (‘547 Patent), or the vias (‘791

 Patent).    (Id. 2078:14-19; id. 2082:25-2083:3.)        In that

 scenario, AVX and ATC’s negotiating leverage would erode

 substantially, and Plaintiffs “wouldn’t get anything.”             (Id.

 2079:19-20.)

 Factor Nos. 1, 2, and 12

             Dr. Thomas agreed with Dr. Woods that these factors

 were irrelevant to a hypothetical licensing negotiation between

 Presidio and either ATC or AVX.        (Tr. 2079:17-2080:2.)

 Factor No. 5

             Dr. Thomas acknowledged that there was “some

 competitive relationship” between Presidio and AVX, but

                                      30
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 31 of 112 PageID #:
                                  23271


 ultimately concluded that any resultant upward pressure on the

 royalty would be mitigated because the competition was outside

 of the ultra-broadband capacitor market.         (Id. 2080:9-16.)     ATC

 and Presidio directly competed in the ultra-broadband capacitor

 market, but that competition post-dated the hypothetical

 negotiation date, and would likewise be mitigated by Presidio’s

 access to a readily-available alternative to the patented

 technology.     (Id. 2083:4-12.)

 Factor No. 15

             Based on the patented technology’s de minimis benefit

 to Presidio, and the low cost of an alternative design, Dr.

 Thomas opined that Presidio would have agreed with AVX and ATC,

 respectively, to a $0.01 per unit royalty as a “very reasonable

 rate.”    (Id. 2081:9-14; accord id. 2083:23-2084:2.)         Applying

 that rate would yield damages of $31,538 for the 3,153,827 units

 that infringed the ‘547 Patent, and $127,120 for the over 12.7

 million units that infringed the ‘791 Patent, for total damages

 of $158,658.     (Id. 2088:20-2089:3.)

                 3. Jury Verdict

             On June 21, 2019, the parties made their closing

 arguments.     Plaintiffs’ counsel, Peter Snell, Esq., urged the

 jury to award Plaintiffs lost profits damages of $12,226,594 and

 $6,576,373 for Presidio’s infringement of the ‘791 and ‘547

 Patents, respectively.      (Tr. 2341:12-15.)     Mr. Snell

                                      31
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 32 of 112 PageID #:
                                  23272


 acknowledged that lost profits were not available for nearly 3

 million infringing units that Presidio either did not sell, or

 were not sold by ATC or AVX.       (Id. 2341:21-2342:3.)      For these

 units, Mr. Snell explained, Plaintiffs were nonetheless

 statutorily entitled, at a minimum, to a reasonable royalty.

 (Id. 2342.)     Mr. Snell advocated the jury adopt a royalty of

 $0.25.    (Id. 2343:12.)    He touted this figure as “split[ting]

 that difference” between $0.20 and $0.36, the price range by

 which Presidio’s ultra-broadband capacitors undercut ATC’s

 products.     (Id. 2343:3-12.)    Mr. Snell advised the jury that the

 arithmetic of Plaintiffs’ proposed royalty rate, applied to the

 nearly 3 million units ineligible for lost profits damages,

 worked out to $58,334.75 for the ‘547 Patent, and $680,647 for

 the ‘791 Patent.     (Id. 2343:19-23 (emphasis added).)

             Later that afternoon, the court gave the jury

 instructions following a charging conference with counsel.            (Tr.

 2415-70.)     As pertinent here, the court charged:

             If you find that ATC and AVX have established
             infringement, ATC and AVX are entitled to at least a
             reasonable royalty to compensate them for that
             infringement, in addition to lost profits. If you find
             that ATC and AVX have not proved their claims for lost
             profits, or have proved their claim for lost profits
             for only a portion of the infringing sales, then you
             must award ATC and AVX a reasonable royalty for all
             infringing sales for which they have not been awarded
             lost profits damages.




                                      32
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 33 of 112 PageID #:
                                  23273


 (Id. 2461:22-2462:5.)      Instructions wrapped up at approximately

 6:00 p.m., whereupon the jury retired to deliberate.           (Id.

 2471.)    The jurors were provided with a verdict sheet and a

 written copy of the court’s instructions, including the

 instruction above.     (Id. 2470; ECF No. 191, Final Jury

 Instructions (Court Exhibit 2), Nos. 31, 40; ECF No. 191-1,

 Final Verdict Sheet (Court Exhibit 2A).)

             At approximately 10:00 p.m. that evening, the jury

 reached a verdict.     The jury found Presidio liable on all 19

 infringement claims.      (Tr. 2478-79; Completed Verdict Form,

 Question Nos. 1 and 2.)      The jury also found that Presidio

 failed to prove by clear and convincing evidence that Claim 2 of

 the ‘791 Patent was invalid as anticipated by the Devoe

 Reference.    (Tr. 2480; Completed Verdict Form, Question No. 6.)

 With respect to damages, the jury did not award Plaintiffs lost

 profits for the Patents-in-suit.          (Tr. 2481; Completed Verdict

 Form, Question No. 13.)      For Question 14 on the Verdict Form,

 regarding Plaintiffs’ entitlement to reasonably royalty damages,

 the jury entered $58,334.75 for the ‘547 Patent, and $680,647.00

 for the ‘791 Patent.      (Tr. 2481:14-18; Completed Verdict Form,

 Question No. 14.)     After the court published the verdict in the

 courtroom, the jurors were polled, and then discharged.           (Tr.

 2481-82.)    Plaintiffs did not object to the verdict before the

 jurors were excused from the courtroom.

                                      33
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 34 of 112 PageID #:
                                  23274


                                 DISCUSSION

  I.   Presidio’s Motion for JMOL or a New Trial

             Presidio seeks a judgment as a matter of law,

 notwithstanding the verdict, that Presidio’s BB capacitors do

 not infringe Claim 2 of the ‘791 Patent, and moreover, that the

 Devoe Reference anticipates, and thus invalidates, the ‘791

 Patent.    (See generally Def.’s Mot. 1-2, 4-19.)        Alternatively,

 Presidio asserts the court should retry the issues of

 infringement and anticipation.       (Id. 20-21.)     For the reasons

 below, the jury’s infringement and invalidity findings stand

 because they were supported by legally sufficient evidence, and

 were not seriously erroneous.       Presidio’s motion must therefore

 be DENIED.

           A. Standards Governing the Motion

             When deciding issues in a patent case, a district

 court applies the law of the circuit in which it sits to non-

 patent issues, and the law of the Federal Circuit to issues of

 substantive patent law.      Easyweb Innovations, LLC v. Twitter,

 Inc., No. 11CV4550JFBSIL, 2016 WL 1253674, at *24 (E.D.N.Y. Mar.

 30, 2016), aff’d, 689 F. App'x 969 (Fed. Cir. 2017); Duro-Last,

 Inc. v. Custom Seal, Inc., 321 F.3d 1098, 1106 (Fed. Cir. 2003)

 (citations omitted).      The Federal Circuit has generally applied

 regional circuit law to questions pertaining to Rule 50 motions.

 See, e.g., Zodiac Pool Care, Inc. v. Hoffinger Indus., Inc., 206

                                      34
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 35 of 112 PageID #:
                                  23275


 F.3d 1408, 1416 (Fed. Cir. 2000) (applying regional circuit law

 for JMOL motion at close of evidence).         The Federal Circuit also

 applies regional circuit law when entertaining motions for a new

 trial under Federal Rule of Civil Procedure 59(a).           See, e.g.,

 Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1309 (Fed.

 Cir. 2009).

                 1. Judgment as a Matter of Law

             A court may grant judgment as a matter of law against

 a party if “a reasonable jury would not have a legally

 sufficient evidentiary basis to find for [that] party on that

 issue.”    Fed. R. Civ. P. 50(a).      “A post-trial Rule 50(b) motion

 is properly made only if a Rule 50(a) motion has been made

 before submission of the case to the jury.”          Protostorm, LLC v.

 Antonelli, Terry, Stout & Krauss, LLP, No. 08-CV-931 PKC JO,

 2015 WL 3605143, at *3 (E.D.N.Y. June 5, 2015), aff’d sub nom.

 Protostorm, LLC v. Antonelli, 673 F. App’x 107 (2d Cir. 2016)

 (citation omitted).      Because a motion pursuant to Rule 50(b) “is

 in reality a renewal of a motion” pursuant to Rule 50(a),

 Lambert v. Genesee Hosp., 10 F.3d 46, 53–54 (2d Cir. 1993)

 (citation omitted), the grounds on which a party may rely in a

 Rule 50(b) motion are “limited to those grounds that were

 specifically raised in the prior [Rule 50(a) motion].”

 Galdieri–Ambrosini v. Nat’l Realty & Dev. Corp., 136 F.3d 276,

 289 (2d Cir. 1998)); see Exxon Shipping Co. v. Baker, 554 U.S.

                                      35
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 36 of 112 PageID #:
                                  23276


 471, 485 n.5 (2008).18      Three options abound when a district

 court rules on the renewed motion: “(1) allow judgment on the

 verdict, if the jury returned a verdict; (2) order a new trial;

 or (3) direct the entry of judgment as a matter of law.”

 Aguilar v. Ham N Eggery Deli Inc., No. 15CV2781KAMSMG, 2019 WL

 4247228, at *2 (E.D.N.Y. Sept. 5, 2019) (citing Fed. R. Civ. P.

 50(b)).

             Courts evaluating a Rule 50 motion are required to

 consider the evidence in the light most favorable to the non-

 moving party, and to give that party “the benefit of all

 reasonable inferences that the jury might have drawn in [its]

 favor from the evidence.”       Aguilar, 2019 WL 4247228, at *2

 (quoting ING Glob. v. United Parcel Serv. Oasis Supply Corp.,

 757 F.3d 92, 97 (2d Cir. 2014)).          A jury verdict may be set

 aside pursuant to Rule 50, “only where there is such a complete

 absence of evidence supporting the verdict that the jury’s

 findings could only have been the result of sheer surmise and

 conjecture, or there is such an overwhelming amount of evidence

 in favor of the movant that reasonable and fair minded [persons]

 could not arrive at a verdict against him.”           Bucalo v. Shelter

 Island Union Free Sch. Dist., 691 F.3d 119, 127–28 (2d Cir.

 2012) (internal quotation marks and citation omitted).

 18
       Presidio properly moved for JMOL on the precise grounds at issue here,
 before the case was submitted to the jury. (See Tr. 1062; 1068:18-1069:4 (co-
 extensiveness); id. 2173:16-20 (anticipation).)


                                      36
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 37 of 112 PageID #:
                                  23277


             A court must also “give deference to all credibility

 determinations and reasonable inferences of the jury, and may

 not weigh the credibility of witnesses or otherwise consider the

 weight of the evidence.”      Id. (internal quotation marks and

 citation omitted).     A motion for JMOL does not afford the losing

 party at trial a redo.      Thus, a Rule 50 motion that effectively

 “asks the court to reweigh conflicting evidence, a function

 belonging to the jury,” is ripe for denial.          PPC Broadband, Inc.

 v. Corning Optical Commc’ns RF, LLC, 193 F. Supp. 3d 133, 141

 (N.D.N.Y. Jun. 16, 2016).

                 2. Motion for a New Trial

             The standard for granting a new trial pursuant to

 Federal Rule of Civil Procedure 59 is “somewhat less stern” than

 for entry of JMOL.     AMW Materials Testing, Inc. v. Town of

 Babylon, 584 F.3d 436, 456 (2d Cir. 2009) (citing Nimely v. City

 of N.Y., 414 F.3d 381, 392 (2d Cir. 2005)).          “A district court

 may grant a new trial pursuant to Rule 59 even when there is

 evidence to support the jury’s verdict, so long as the court

 ‘determines that, in its independent judgment, the jury has

 reached a seriously erroneous result or its verdict is a

 miscarriage of justice.’”       Id.; accord Mugavero v. Arms Acres,

 Inc., 680 F. Supp. 2d 544, 558 (S.D.N.Y. 2010) (to grant a new

 trial, the court “must conclude that the jury has reached a

 seriously erroneous result or that the verdict is a miscarriage

                                      37
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 38 of 112 PageID #:
                                  23278


 of justice, i.e., it must view the jury’s verdict as against the

 weight of the evidence.”) (ellipses and brackets omitted)

 (citing Manley v. AmBase Corp., 337 F.3d 237, 245 (2d Cir.

 2003)).

             Although Rule 59(a) allows the court to revisit trial

 evidence, it is not a permission slip to “ignore the jury’s role

 in resolving factual disputes and assessing witness

 credibility.”     Mugavero, 680 F. Supp. 2d at 558-59 (citation

 omitted); see Raedle v. Credit Agricole Indosuez, 670 F.3d 411,

 418 (2d Cir. 2012) (holding that the jury’s evaluation of

 witness credibility merits a “high degree of deference,” and

 “jury verdicts should be disturbed with great infrequency”),

 cert. denied, 568 U.S. 1068 (2012).        A trial judge “may not

 freely substitute his or her assessment of the credibility of

 witnesses for that of the jury simply because the judge

 disagrees with the jury.”       Raedle, 670 F.3d at 418 (citation

 omitted).

           B. The Infringement Verdict is Supported by Legally
              Sufficient Evidence

                 1. Infringement Standard

             Patent infringement generally consists of making,

 using, offering to sell, or selling any patented invention

 without authority.     35 U.S.C. § 271(a).      Once the scope of the

 patent’s claims are determined as a matter of law, “the properly


                                      38
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 39 of 112 PageID #:
                                  23279


 construed claims are compared to the allegedly infringing device

 to determine, as a matter of fact, whether all of the

 limitations of at least one claim are present . . . in the

 accused device.”     Mich & Mich. TGR, Inc. v. Brazabra, Corp., 128

 F. Supp. 3d 621, 631 (E.D.N.Y. 2015), aff’d sub nom. Mich & Mich

 TGR, Inc. v. Brazabra Corp., 657 F. App’x 971 (Fed. Cir. 2016)

 (quoting Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313,

 1323 (Fed. Cir. 2002)).19      To prove infringement, the claimant

 bears the burden to show by a preponderance of the evidence that

 every element of one or more patent claims is present in the

 accused device.     Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d

 1292, 1301 (Fed. Cir. 2011); Siemens Med. Sols. USA, Inc. v.

 Saint-Gobain Ceramics & Plastics, Inc., 637 F.3d 1269, 1279

 (Fed. Cir. 2011) (citations omitted).         The burden of proof

 remains with the plaintiff through all stages of the litigation.

 See Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1327

 (Fed. Cir. 2008).

                 2. Construction of “Co-extensive”

             Presidio’s challenge to the verdict centers on Claim

 2’s “co-extensive” element.       In a nutshell, Presidio asserts the

 jury’s infringement finding should be cast aside because

 Plaintiffs failed to prove that the first and second dielectric


 19
       While Second Circuit precedent controls the application of Rules 50 and
 59 to this case, Federal Circuit law is instructive regarding patent law
 issues. See Protostorm, 2015 WL 3605143, at *6.

                                      39
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 40 of 112 PageID #:
                                  23280


 layers of Presidio’s BB capacitors were exactly equal to one

 another in length and width.       (Def.’s Mot. 1-2.)     Inherent in

 Presidio’s argument, is the assumption that “co-extensive” is

 defined as having equal dimensions.

             Whether Presidio’s BB capacitors featured a co-

 extensive first and second dielectric layers, as Claim 2

 requires, was a hotly contested subject at trial.             Plaintiffs’

 expert, Dr. Hillman, testified that a POSITA would understand

 that the first and second dielectric layers are “co-extensive”

 when “at the interface where they meet they extend over the same

 area.”    (Tr. 650:10-12; id. 727:2-731:4.)       The interface here, a

 metal electrode about 1/20th as thick as a human hair, is “[s]o

 thin that [the dielectric layers] are practically in contact

 with each other.”     (Id. 729:4-21.)     Presidio argues that Dr.

 Hillman’s testimony regarding co-extensiveness baselessly

 imported a “common space” limitation into the scope of the ‘791

 Patent.    (Def.’s Mot. 12 (“Nowhere in the ‘791 patent is there

 mention of “common space.”).)       Instead, Presidio insists that

 co-extensiveness must be determined by the “total, or actual,

 length and width” of the dielectric layers.           (Id.)

             As a threshold matter, neither party identified “co-

 extensive” as a term that the court was required to construe,

 either before or during trial.       (See generally Cl. Constr.

 Order; ECF No. 136, Second Cl. Constr. Order.)          Consequently,

                                      40
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 41 of 112 PageID #:
                                  23281


 the court did not instruct the jury to apply a specific meaning

 for the term.     (See Final Jury Instructions, No. 19 (instructing

 jury to accept court’s definitions of “different level of

 polarity” and “a margin outward of the first electrode layer,”

 but omitting instruction with respect to “co-extensive”).)            The

 Federal Circuit has “repeatedly explained, [that] ‘litigants

 waive their right to present new claim construction disputes if

 they are raised for the first time after trial.’”          Lazare Kaplan

 Int'l, Inc. v. Photoscribe Techs., Inc., 628 F.3d 1359, 1376

 (Fed. Cir. 2010) (quoting Broadcom Corp. v. Qualcomm Inc., 543

 F.3d 683, 694 (Fed. Cir. 2008)); accord Alarm.com, Inc. v.

 SecureNet Techs., LLC, No. CV 15-807-RGA, 2019 WL 3996883, at *8

 (D. Del. Aug. 23, 2019) (“Plaintiffs did not [object to the

 testimony or request that the court further modify or clarify

 the construction], and thus are attempting to present a new

 claim construction dispute for the first time after trial.

 Plaintiffs have waived that right.”).

             Nor did Presidio object to Dr. Hillman’s definition of

 co-extensive as an improper construction of that term, which, in

 any event, was fully previewed by Dr. Hillman in his expert

 report, served April 19, 2017.       (See ECF No. 227-10, Expert

 Report of Dr. Craig Hillman, ¶ 79 (“Further, it is my opinion

 that for all accused BB capacitors, the length and width

 dimensions of the second dielectric layer, . . . are co-

                                      41
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 42 of 112 PageID #:
                                  23282


 extensive (extending over the same area) with the length and

 width dimensions, respectively, of the first dielectric layer .

 . . .”) (emphasis added).)       Presidio thus “implicitly conceded

 that the term [“co-extensive”] is to be accorded its plain and

 ordinary meaning.”     Reckitt Benckiser Pharm. Inc. v. Watson

 Labs., Inc., No. CV 13-1674-RGA, 2017 WL 3820943, at *2 (D. Del.

 Aug. 31, 2017) (“I am far from sympathetic to [defendant] given

 that they knew of Teva’s construction well before my

 judgment.”), aff’d sub nom. Indivior Inc. v. Dr. Reddy’s Labs.,

 S.A., 930 F.3d 1325 (Fed. Cir. 2019).         That is exactly how the

 court instructed the jury to proceed with respect to all

 undefined terms, including “co-extensive.”         (Final Jury

 Instructions, No. 19 (“For any words in the claim for which I

 have not provided you with a definition, you should apply their

 common meaning.”).)      Notably, Presidio did not object to the

 court’s “common meaning” instruction at the charging conference.

 (See Tr. 1915.)

             To the extent the jury considered Plaintiffs’ asserted

 “common space” limitation as part of the “co-extensive” term’s

 common meaning, Presidio has waived any challenge to the verdict

 on that basis.

                 3. Evidence of Infringement

             There was sufficient evidence to support the jury’s

 determination that Presidio’s BB capacitors infringed Claim 2

                                      42
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 43 of 112 PageID #:
                                  23283


 and, therefore, met the co-extensive limitation.          Dr. Hillman

 amply supported his testimony with approximately 100 microscopic

 images of accused devices, demonstrating that the dielectric

 layers of the BB capacitors are co-extensive because they are

 equal in length where they share a common area.          (Tr.

 729:22:730:25; e.g., PDX-5.110-5.113.)         Dr. Randall’s testimony

 to the contrary does not alter this result.          It was the province

 of the jury to assess each expert’s credibility, and having done

 so, it presumably attached greater weight to Dr. Hillman’s

 testimony.    “[F]aced with competing expert testimony on the

 question of whether” the dielectric layers were co-extensive,

 “‘the jury was free to disbelieve [Presidio’s expert] and credit

 [Plaintiffs’] expert.’”      Intellectual Ventures I LLC v. Motorola

 Mobility LLC, 870 F.3d 1320, 1327 (Fed. Cir. 2017) (quoting i4i

 Ltd. P'ship v. Microsoft Corp., 598 F.3d 831, 850 (Fed. Cir.

 2010)); see also Edwards Lifesciences AG v. CoreValve, Inc., 699

 F.3d 1305, 1313 (Fed. Cir. 2012) (when “testimony at trial [is]

 in direct conflict, . . . the court may not weigh the evidence,

 determine the credibility of witnesses, or substitute its

 version of the facts for the jury’s version”); Zhiwen Chen v.

 Cty. of Suffolk, 927 F. Supp. 2d 58, 67 (E.D.N.Y. 2013) (holding

 that “it would be improper to grant a new trial under these

 circumstances as the issue of the force exercised by defendants

 was dependent on the assessment of the credibility of the

                                      43
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 44 of 112 PageID #:
                                  23284


 witnesses”) (citation omitted).        The court cannot, and will not,

 disturb the jury’s credibility determination.

             Moreover, even if Defendant’s preferred definition of

 co-extensive had been applied, both JMOL and a new trial would

 be unjustified because Plaintiffs convincingly demonstrated that

 the first and second dielectric layers have equal dimensions.

 Dr. Randall supported his non-infringement opinion, that the

 accused products’ dielectric layers are not equal in length and

 width, with a series of magnified images that appeared to show

 the bottom left and bottom right sections of the dielectric

 layers in a state of misalignment.        (ECF No. 227-3, PDX-005.127;

 Tr. 1893; see also ECF No. 227-6, Trial Exhibit CQ.)           Presidio

 also highlighted the impact of “corner rounding,” its

 manufacturing process whereby the capacitors’ corners are sanded

 down and rounded, in order to protect the ceramic from cracking.

 (Tr. 1148-63.)     According to Presidio, corner rounding shortens

 the second dielectric layer vis-à-vis the first dielectric

 layer, resulting in varied dimensions.

             Plaintiffs proffered substantial evidence, however,

 showing that the dielectric layers were equal, even under

 Presidio’s framework, and effectively discredited Dr. Randall’s

 testimony.    First, using a demonstrative, Dr. Hillman explained

 how Presidio employs a “dicing” process to manufacture the BB

 capacitors, which “naturally” results in dielectric layers of

                                      44
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 45 of 112 PageID #:
                                  23285


 equal length and width.      (Tr. 370:4-9 (“But let’s remember how

 we talk about the manufacturing process. It’s like a layer cake,

 you put down one on top of the other, and then they are cut.

 They are diced. Hundreds, if not thousands, of capacitors are

 all cut. And all the capacitors and all the layers have the same

 length and the same width.”); ECF No. 228-4, PDX-005.110-5.113.)

             Second, Dr. Hillman explained how Dr. Randall’s

 contentions unraveled in the face of Presidio’s own documents

 and admissions.     Specifically, Presidio admitted in its

 responses to Plaintiffs’ Requests for Admission that two

 exemplar images of Presidio’s BB capacitors, subsequently

 introduced at trial and relied on by Dr. Hillman, exhibited co-

 extensive dielectric layers.       Similarly, the very images of

 corner rounded capacitors that Dr. Randall relied on undermined

 Presidio’s theory that corner rounding somehow resulted in

 incongruent dielectric layers.       As Dr. Hillman noted, the

 dielectric layers in these images fall within Presidio’s stated

 “tolerances” for length and width variation, and are therefore

 co-extensive by Presidio’s standards.

             Third, Dr. Hillman discredited Dr. Randall’s

 “impossible standard” of measurement.         (Tr. 745:24-25.)    The

 gist of Dr. Hillman’s critique was that, with enough

 magnification, some difference in measurement will always be

 detectable. Dr. Randall relied on dimensional variations in

                                      45
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 46 of 112 PageID #:
                                  23286


 Presidio’s dielectric layers that are about 1/20th of what the

 industry would actually recognize as a “difference.”           (See id.

 747:21-748:12.)     Dr. Hillman reasonably inferred that Presidio

 itself would not, as a practical matter, endorse Dr. Randall’s

 “impossible” standards.      (Id. 745:24-25.)

             Fourth, Dr. Hillman drew attention to Dr. Randall’s

 reliance on improperly cross-sectioned capacitor images.            Using

 a demonstrative, Dr. Hillman noted how one of Dr. Randall’s

 images purported to display incongruent dielectric layers, but

 in reality, presented a two-dimensional cross section in which

 an artifact (e.g., a piece of metal) intruded on one of the

 dielectric layers, giving the appearance of a disparity.            Had

 the image been properly cross-sectioned, Dr. Hillman testified

 that the supposed disparity would have disappeared.           (Tr. 744:3-

 14.)   Dr. Hillman additionally noted that some capacitors in Dr.

 Randall’s relied-on images were atypical of their lot, and

 contained artifacts that the bulk of capacitors did not.

             In sum, the jury’s determination that Presidio’s BB

 capacitors conformed to the “co-extensive” limitation in Claim

 2, was supported by sufficient evidence, and not seriously

 erroneous.    Therefore, neither JMOL nor a new trial are merited

 with respect to the infringement verdict.

          C. The Invalidity Verdict is Supported by Legally
             Sufficient Evidence


                                      46
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 47 of 112 PageID #:
                                  23287


             Presidio also advanced four distinct invalidity

 defenses at trial, only one on which is presently of concern.20

 Presidio contended that Claim 2 was invalid as anticipated by

 the Devoe Reference, which describes a “ceramic chip capacitor.”

 The instant dispute centers on Devoe’s use of the word “buried,”

 in connection with its limitation that the internal electrodes

 are “buried within the three-dimensional body of the capacitor.”

 (See Devoe Reference, col. 9, ll. 13-17.)          According to

 Presidio, this language encompasses Claim 2’s limitation that

 the length and width of first electrode layer be smaller than

 the length and width of the first dielectric layer, on which it

 is mounted.    In other words, Presidio contends a “buried” first

 electrode is subsumed “in all three dimensions” by the first

 dielectric layer, including length and width, exactly as the

 ‘791 Patent requires.      (Def.’s Mot. 18 (emphasis omitted).)

                 1. Anticipation Standard

              A defendant in a patent infringement suit may attack

 the validity of the patent itself, regardless of whether it

 disputes the underlying infringement claim.           35 U.S.C. § 282(b).

 To do so, a defendant carries the heavy burden of proving the

 patent’s invalidity by clear and convincing evidence, Microsoft

 20
       In addition to the anticipation defense at issue, Presidio sought to
 invalidate the ‘791 Patent as anticipated by U.S. Patent Nos. 6,034,864 and
 5,757,611 (the “Gurkovich” and “Naito” references), and as obvious by a
 combination of the Naito and Devoe references. (See Final Verdict Sheet,
 Question Nos. 4, 5, 7.)


                                      47
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 48 of 112 PageID #:
                                  23288


 Corp. v. I4I Ltd. P’ship, 564 U.S. 91, 111 (2011), meaning

 evidence that instills in the court an “abiding conviction” that

 the patent’s invalidity is highly probable.          ActiveVideo

 Networks, Inc. v. Verizon Commc’ns, Inc., 694 F.3d 1312, 1327

 (Fed. Cir. 2012).     “The burden to establish invalidity of a

 patent on a motion for JMOL is ‘doubly high’ because the movant

 must show that ‘no reasonable jury could have failed to conclude

 that [invalidity] had been established by clear and convincing

 evidence.’”    Adrea, LLC v. Barnes & Noble, Inc., No. 13 CIV.

 4137(JSR), 2016 WL 859685, at *4 (S.D.N.Y. Feb. 24, 2016)

 (citing Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough

 Corp., 320 F.3d 1339, 1353 (Fed. Cir. 2003)).

             To prove anticipation, the defendant must prove by

 clear and convincing evidence “that a single prior art reference

 not only discloses all of the elements of the claim within the

 four corners of the document, but also discloses those elements

 arranged as in the claim.”       Cheese Sys., Inc. v. Tetra Pak

 Cheese & Powder Sys., Inc., 725 F.3d 1341, 1351 (Fed. Cir. 2013)

 (internal quotation marks and alterations omitted).           The

 reference may disclose the elements of the claim either

 “expressly or inherently.”       Trintec Indus., Inc. v. Top–U.S.A.

 Corp., 295 F.3d 1292, 1295 (Fed. Cir. 2002).          (See also Final

 Jury Instructions, No. 26 (“A claim is anticipated only if each

 and every element as set forth in the claim is found, either

                                      48
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 49 of 112 PageID #:
                                  23289


 expressly or inherently described, in a single prior art

 reference.”).)     “Inherent anticipation requires that the missing

 descriptive material is ‘necessarily present,’ not merely

 probably or possibly present, in the prior art.”          Id. (citations

 omitted); see also Bettcher Indus., Inc. v. Bunzl USA, Inc., 661

 F.3d 629, 639 (Fed. Cir. 2011) (inherent anticipation “may not

 be established by probabilities or possibilities”).           “The

 dispositive question regarding anticipation is whether one

 skilled in the art would reasonably understand or infer from the

 prior art reference’s teaching that every claim limitation was

 disclosed in that single reference.”        Akamai Techs., Inc. v.

 Cable & Wireless Internet Servs., Inc., 344 F.3d 1186, 1192

 (Fed. Cir. 2003) (internal quotation marks and alterations

 omitted).

                 2. Evidence of Anticipation

             Based on the trial record, the jury had before it

 sufficient evidence to reasonably find the Devoe Reference did

 not disclose all elements of Claim 2, specifically, an electrode

 layer smaller than the first dielectric layer in the length and

 width dimensions.21     The parties offered conflicting anticipation

 testimony by two experts, Dr. Randall for Presidio, and Dr.

 21
       Presidio claims Plaintiffs conceded at trial that the Devoe Reference
 teaches each limitation of Claim 2, except the limitation at issue. (Def.’s
 Mot. 17.) Plaintiffs contest this point. (Pls.’ Opp. 14 (“Dr. Shanfield did
 not say that Devoe is only missing one element of claim 2.”).) The dispute
 is of no moment, however, because the failure to expressly or implicitly
 disclose just one element of a prior art reference precludes anticipation.


                                      49
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 50 of 112 PageID #:
                                  23290


 Shanfield for Plaintiffs.       Dr. Randall testified that the term

 “buried,” as used in the Devoe Reference, means “encapsulated,”

 such that “the internal electrodes’ length and width must be

 less than the length and width of the dielectric layers.”            (Tr.

 1740:9-20.)    Although Devoe did not expressly define “buried” or

 “encapsulated,” Dr. Randall predicated his opinion on Devoe’s

 visual depictions, particularly Figure 2b, which Dr. Randall

 described as a three-dimensional rendering of an electrode

 positioned within the dielectric layer, and thus necessarily of

 smaller length and width than the dielectric layer.           (Id. 1736-

 40.)     In sum, Presidio’s anticipation case required the jury to

 accept that “buried” meant “completely buried,” and

 “encapsulated” meant “completely encapsulated,” and that Figure

 2b and other Devoe drawings depicted an electrode smaller in

 length and width than the dielectric layer on which it was

 mounted.

             Dr. Shanfield’s rebuttal testimony credibly attacked

 Dr. Randall’s core assumptions, providing sufficient basis for

 the jury to find Presidio fell short of its high burden of

 proof.     Dr. Shanfield emphatically rejected Dr. Randall’s

 assumption that the term “buried” connoted the complete

 encapsulation of the electrode by the dielectric layer.           And

 indeed, nowhere in the Devoe Reference is the term “buried”

 defined.     Dr. Shanfield also noted that a POSITA would

                                      50
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 51 of 112 PageID #:
                                  23291


 understand that “buried” does not necessarily refer to complete

 encapsulation, as with “buried transmission lines,” which are

 partially exposed.      (Tr. 2166-67.)22    As for Devoe’s drawings,

 Dr. Shanfield described Figure 2b and others visual renderings

 as “two-dimensional” depictions that “don’t tell you how long

 the electrodes are relative to the dielectric in the dimension

 in and out of the screen . . . .”         (Tr. 2187:2-4.)     According to

 Dr. Shanfield, Dr. Randall assumed that Devoe’s drawings

 disclosed the dimensions of the electrode into and out of the

 page.

             At bottom, Presidio’s challenge to the jury’s

 anticipation verdict is meritless.         Not only did the jury

 reasonably find that the Devoe Reference did not disclose all

 limitations of Claim 2, but, in the counterfactual scenario

 where the jury did find Claim 2 to be anticipated by Devoe, the

 22
       Presidio suggests Dr. Shanfield inadvertently conceded Defendant’s
 point by distinguishing the word “buried” from “encapsulated.” The latter
 term, at least according to Presidio, means “a first dielectric layer is
 completely enclosed, such that the first electrode layer has a width [and
 length] that is smaller than the width [and length] of the first dielectric
 layer.” (See Def.’s Mot. 19.) This “concession” supposedly proves
 anticipation because the Devoe Reference discloses a first internal electrode
 that is “ceramic-encapsulated.” (Id.) But Presidio mischaracterizes Dr.
 Shanfield’s testimony. On direct examination, Plaintiffs’ counsel asked Dr.
 Shanfield whether a POSITA “would not have understood buried to mean
 completely covered or encapsulated?” (Tr. 2167:6-8.) Although Dr.
 Shanfield’s answer, “[a]bsolutely not,” resulted in an awkward double
 negative, his subsequent testimony clearly rejected the notion that Devoe
 disclosed completely encapsulated, or completely covered, internal
 electrodes. (Id. 2167-68.) In another instance, Presidio states that Dr.
 Shanfield’s “only response” to Dr. Randall’s testimony is “rank speculation”
 regarding how Devoe would have wanted the capacitor to be configured.
 (Def.’s Mot. 18-19.) This peculiar assertion blatantly ignores Dr.
 Shanfield’s additional support for his opinion, as detailed in this
 Memorandum and Order.


                                      51
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 52 of 112 PageID #:
                                  23292


 court may very well have granted Plaintiffs relief under Rule 50

 or 59.    The Devoe Reference fails to explicitly define “buried”

 or “encapsulated,” and while its two-dimensional drawings depict

 a first dielectric layer that is longer that the first

 electrode, there is no inherent basis to presume the dielectric

 is also wider.     The dielectric layer may be wider than the

 electrode, but the electrode may also be equal in length.            That

 Devoe leaves the door open to the possibility of a first

 dielectric layer that is longer and wider than the first

 electrode, is insufficient to anticipate Claim 2, explicitly or

 inherently.    See MEHL/Biophile Int’l Corp. v. Milgraum, 192 F.3d

 1362, 1365 (Fed. Cir. 1999) (“Inheren[t anticipation] may not be

 established by probabilities or possibilities. The mere fact

 that a certain thing may result from a given set of

 circumstances is not sufficient.”) (citation omitted).

             Likewise, Dr. Randall’s assumption that Devoe’s stated

 intention to “avoid[] the issue of surface anomalies” thereby

 implies complete encapsulation of the electrode (see Tr. 1738-

 40; see also Devoe Reference, col 9, ll. 43-46), ignored whether

 such anomalies could have also been avoided if the electrode and

 dielectric were of equal width.        In fact, Dr. Shanfield believed

 Devoe may have desired equal dimensions in order to enhance

 capacitance.     (Tr. 2162.)    At a minimum, this conflicting

 testimony militates against setting the verdict aside,

                                      52
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 53 of 112 PageID #:
                                  23293


 especially in light of Presidio’s heavy burden to prove

 anticipation by clear and convincing evidence.          See Corning

 Optical, 193 F. Supp. 3d at 141 (denying motion for JMOL or a

 new trial on infringement because “[e]ssentially, [defendant]

 asks the court to reweigh conflicting evidence, a function

 belonging to the jury, not the court on a Rule 50 motion”); cf.

 Mentor H/S, Inc. v. Med. Device All., Inc., 244 F.3d 1365, 1376–

 77 (Fed. Cir. 2001) (reversing district court’s grant of new

 trial on anticipation where court “substitute[d] its judgment”

 for the jury’s, and asserted that prior art reference

 anticipated claim limitations, a conclusion not supported by the

 record given defendant’s burden to establish anticipation by

 clear and convincing evidence).

             In closing, there is no basis for the court to disturb

 the jury’s verdict with respect to liability, or an anticipation

 defense thereto.     The court now moves to the third, and most

 compelling challenge to the verdict, regarding the jury’s

 damages award.

 II.   Plaintiffs’ Motion For a New Trial or an Amended Judgment

          A. Standards Governing the Motion

             The standard applicable to a motion for a new trial

 was discussed above, and will not be repeated herein.           In

 addition to requesting a new trial, Plaintiffs seek an amended




                                      53
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 54 of 112 PageID #:
                                  23294


 judgment increasing the jury’s damages verdict by awarding a

 $0.25 royalty for all 15 million-plus infringing BB capacitors.

                 1. Motion to Amend Judgment

               A district court may alter or amend a judgment,

 pursuant to Federal Rule of Civil Procedure 59(e), in order “to

 correct a clear error of law or prevent manifest injustice.”

 Munafo v. Metro. Transp. Auth., 381 F.3d 99, 105 (2d Cir. 2004)

 (citations and internal quotation marks omitted); Endo Pharm.

 Inc. v. Amneal Pharm., LLC, No. 12 CIV. 8060 (TPG), 2016 WL

 1732751, at *1 (S.D.N.Y. Apr. 29, 2016) (“A district court may

 grant a . . . Rule 59(e) motion to correct manifest errors of

 law or fact at trial[.]”) (citation omitted).          An alteration or

 amendment “is appropriate if the court in the original judgment

 has failed to give relief on a claim on which it has found that

 the party is entitled to relief.”         Continental Cas. Co. v.

 Howard, 775 F.2d 876, 883 (7th Cir. 1985), cert. denied, 475

 U.S. 1122 (1986).

             A motion to alter or amend judgment is an

 “extraordinary remed[y] to be employed sparingly in the

 interests of finality and conservation of scarce judicial

 resources.”    Fireman’s Fund Ins. Co. v. Great Am. Ins. Co., 10

 F. Supp. 3d 460, 475 (S.D.N.Y. 2014) (citations and quotations

 omitted).     “The narrow aim of Rule 59(e) is to make clear that

 the district court possesses the power to rectify its own

                                      54
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 55 of 112 PageID #:
                                  23295


 mistakes in the period immediately following the entry of

 judgment.”    Greene v. Town of Blooming Grove, 935 F.2d 507, 512

 (2d Cir. 1991) (internal quotation marks and alterations

 omitted) (quoting White v. N.H. Dep’t of Employment Sec., 455

 U.S. 445, 450 (1982)).

          B. Waiver

             As a threshold matter, the court must address whether

 Plaintiffs waived their right to challenge the verdict. Presidio

 contends, without further elaboration, that Plaintiffs waived

 all challenges to the jury’s verdict, including the reasonable

 royalty award, by “fail[ing] to object[.]”         (Def.’s Opp. 11.)

 Presumably, this refers to Plaintiffs’ failure to object to the

 verdict before the jury was discharged.

             Waiver is a procedural issue, to be determined by

 Second Circuit law.      See Cabinet Vision v. Cabnetware, 129 F.3d

 595, 601 (Fed. Cir. 1997) (“Because waiver of a jury trial is a

 procedural matter not unique to patent law and is accomplished

 pursuant to local rules, we look to the law of the regional

 circuit.”); see also Exmark Mfg. Co. Inc. v. Briggs & Stratton

 Power Prod. Grp., LLC, 879 F.3d 1332, 1347 (Fed. Cir. 2018)

 (“When reviewing damages in patent cases, we apply regional

 circuit law to procedural issues and Federal Circuit law to

 substantive and procedural issues pertaining to patent law.”)

 (citation omitted).      Generally, “a party waives its objection to

                                      55
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 56 of 112 PageID #:
                                  23296


 any inconsistency in a jury verdict if it fails to object to the

 verdict prior to the excusing of the jury.”          Anderson Grp., LLC

 v. City of Saratoga Springs, 805 F.3d 34, 46 (2d Cir. 2015)

 (quoting Kosmynka v. Polaris Indus., Inc., 462 F.3d 74, 83 (2d

 Cir. 2006)); Barkley v. United Homes, LLC, 848 F. Supp. 2d 248,

 254 (E.D.N.Y. 2012), aff'd sub nom. Barkley v. Olympia Mortg.

 Co., 557 F. App’x 22 (2d Cir. 2014), as amended (Jan. 30, 2014)

 (challenge to verdict’s purported award of duplicative damages

 was waived when defendants raised issue for first time in their

 post-trial motions).      “The requirement of a timely exception is

 not merely a technicality,” but rather, “function[s] . . . to

 give the court and the opposing party the opportunity to correct

 an error in the conduct of the trial.”         Kosmynka, 462 F.3d at 83

 (internal quotations and citations omitted); see also Bseirani

 v. Mahshie, 881 F. Supp. 778, 784 (N.D.N.Y. 1995), aff’d, Nos.

 95–9109, 95–9145, 1997 WL 3632 (2d Cir. Jan. 3, 1997) (“[W]here

 counsel is or should be aware of the inconsistency in the

 verdict, and where resubmission to the jury would resolve the

 ambiguity,” waiver is appropriate “to promote the efficiency of

 trials by allowing the original deliberating body to reconcile

 inconsistencies without resort to the presentation of evidence

 to a different body.”) (internal quotations and citations

 omitted).




                                      56
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 57 of 112 PageID #:
                                  23297


             Here, the jury announced it had reached a verdict at

 approximately 10:00 p.m. on Friday, June 21, 2019.            Immediately

 thereafter, the verdict was published, the jury was polled, and

 then discharged.     Plaintiffs did not object to the jury’s

 verdict or otherwise seek to preserve its post-trial rights

 before the jury exited the courtroom.         Once the last juror

 departed, the court inquired about post-trial motions.             The

 parties agreed to confer, and four days later, submitted a joint

 letter advising the court of their intention to file post-trial

 motions upon the entry of judgment.         (ECF No. 193.)23     The court

 entered judgment on November 14, 2019 (ECF No. 214), and

 Plaintiffs served this motion the following month.

             It is indisputable that Plaintiffs first raised their

 challenge to the jury’s reasonable royalty award well after the

 jury was discharged.      Plaintiffs admittedly had a short window

 of time to object to the verdict before the jury exited, but

 Plaintiffs do not offer a compelling explanation why they could

 not, and did not, object before the jury was excused.             Given the

 Second Circuit’s strict application of the waiver rule,

 Plaintiffs’ waiver may not be excused on this ground.             See,

 e.g., Anderson Grp., 805 F.3d at 47 (reversing decision not to

 23
       The parties’ stipulated to filing a proposed judgment for entry by the
 court, pending the court’s disposition of Presidio’s motions on equitable
 waiver and indefiniteness. (Id.) The parties further agreed to serve
 opening briefs for the instant motions no later than 28 days after the
 court’s entry of judgment. (Id.)


                                      57
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 58 of 112 PageID #:
                                  23298


 find waiver, where district court reasoned that “complicated and

 unique” nature case made it reasonable for defendant “not to

 immediately voice objection,” and rejecting proposition that

 “litigant’s duty to object to a perceived error turns on the

 complexity of the issues at play.”).        Plaintiffs also imply that

 their objection to the verdict prior to the entry of judgment on

 November 14, 2019, may forestall waiver.         (Pls.’ Mot. 6 (citing

 ECF No. 205-1, Plaintiffs’ Letter dated August 23, 2019, which

 described verdict as contrary to 35 U.S.C. § 284, and identified

 grounds for instant post-trial motion).)         The court has

 identified no authority supporting Plaintiffs’ contention,

 whether in the Second Circuit, or elsewhere, and therefore

 respectfully rejects it.      That does not end matters, however.

             Waiver may be excused if a verdict constitutes

 “fundamental error.”      Perks v. Town of Huntington, 234 Fed.

 App’x 8, 11 (2d Cir. 2007).       “Fundamental error” must be “so

 serious and flagrant that it goes to the very integrity of the

 trial.”    Jarvis v. Ford Motor Co., 283 F.3d 33, 62 (2d Cir.

 2002) (internal citations and quotation marks omitted).           The

 Second Circuit’s decision in Rodick v. City of Schenectady, 1

 F.3d 1341 (2d Cir. 1993), is an instructive example of

 fundamental error sufficient to overcome waiver.          In that case,

 the defendant challenged an inconsistent verdict after failing

 to timely object to an erroneous instruction and verdict form.

                                      58
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 59 of 112 PageID #:
                                  23299


 Id. at 1347–49.     The jury attributed to the vicariously liable

 defendant “a damage amount ten times greater than the liability

 assessed against each of the [directly responsible] individual

 defendants and 2.5 times greater than the damages assessed

 against the [individual defendants] collectively.”            Id. at 1349.

 Although the jury instructions “accurately described the law as

 far as they went,” the verdict was ultimately inconsistent with

 applicable law.     Id. at 1348.     According to the Second Circuit,

 this injustice demanded a new trial despite defendant’s untimely

 challenge to the verdict.       Not only was the Rodick verdict

 inconsistent with the law of joint and several liability, but

 also “so contrary to basic concepts of respondeat superior that

 it would be a miscarriage of justice to let it stand.”             Id.24

             Plaintiffs contend the jury inadvertently awarded a

 reasonable royalty for only a small portion of the infringing BB

 capacitors, excluding the vast majority of units from its

 calculation.     (Pls.’ Mot. 7-8.)     The patent damages statute, 35

 U.S.C. § 284, requires the court to award “no less than a

 reasonable royalty” for each infringing unit.           If the jury did

 intend to award a $0.25 royalty for each infringing capacitor, a

 highly plausible assertion (as discussed below), yet through

 24
       The Rodick court did not expressly use the term “fundamental error” in
 its decision, but courts have recognized that the Second Circuit rooted its
 reasoning in “fundamental error” doctrine. See, e.g., Shade v. Hous. Auth.
 of City of New Haven, 251 F.3d 307, 313 (2d Cir. 2001); Zellner v. Summerlin,
 399 F. Supp. 2d 154, 160 (E.D.N.Y. 2005).


                                      59
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 60 of 112 PageID #:
                                  23300


 sheer mistake, excluded over 80% of infringing units from its

 calculation, then the verdict blatantly disregards the floor for

 patent damages established by Congress in section 284, and

 thereby deprives Plaintiffs of more than $3 million in rightful

 compensation.     Such a “serious and flagrant” error strikes at

 the “very integrity of the trial,” Marcic v. Reinauer Transp.

 Cos., 397 F.3d 120, 124 (2d Cir. 2005), and therefore, merits

 consideration of Plaintiffs’ motion notwithstanding their

 untimely objection to the jury’s verdict.25          This outcome

 arguably cuts against “the purpose of waiver,” which is “to

 promote the efficiency of trials,” Bseirani, 881 F. Supp. at

 784, but the court finds that the “fundamental error” exception

 subordinates interests of efficiency where, as discussed below,



 25
       Presidio cites a litany of authorities to advance its contention that
 Plaintiffs’ waiver precludes a new trial. (Def.’s Opp. 11-12.) Generally,
 these cases feature no substantive or relevant discussion of the “fundamental
 error” exception. See, e.g., Haskell v. Kaman Corp., 743 F.2d 113, 123 (2d
 Cir. 1984) (no discussion of “fundamental error” exception); Lavoie, 975 F.2d
 at 57 (same); In re Vivendi Universal, S.A. Sec. Litig., 765 F. Supp. 2d 512,
 570-72 (S.D.N.Y. 2011), aff'd sub nom. In re Vivendi, S.A. Sec. Litig., 838
 F.3d 223 (2d Cir. 2016) (same). Presidio also relies on Barkley v. United
 Homes, 848 F. Supp. 2d 248 (E.D.N.Y. 2012), decided by the undersigned, but
 that case is distinguishable. There, defendants challenged a verdict’s
 purported allowance for duplicative damages. The court found the challenge
 waived, in part, because defendants did not propose jury instructions or a
 verdict sheet that accounted for the risk of duplicative damages, and did not
 raise the issue at the charging conference. Id. at 255. The jury
 instructions here, by contrast, clearly instructed the jury to award
 Plaintiffs a minimum royalty for each unit found to have infringed, as
 required by 35 U.S.C. § 284. Finally, notwithstanding their waiver, the
 Barkley defendants did not sufficiently establish that the jury actually
 awarded duplicative damages. Id. at 257-261 (citation omitted). The instant
 circumstances, on the other hand, strongly suggest the jury failed to award a
 reasonably royalty for each infringing unit, as required by law.


                                      60
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 61 of 112 PageID #:
                                  23301


 the verdict defies the clear-cut commands of Congress, codified

 in federal statute.

          C. The Damages Verdict Was Clearly Erroneous

             Plaintiffs’ objection remains extant, and the court

 now turns to its merits.      After reviewing the verdict, the trial

 record, and the applicable law, the court is left with the

 overriding conviction that, despite Plaintiffs’ waiver, the jury

 had a sufficient evidentiary basis to determine that Plaintiffs

 were entitled to a royalty rate of $0.25 for each infringing

 device, but erroneously awarded a lump sum that effectively

 excluded nearly 80% of the infringing units from its damages

 computation.     The court will first explain why the trial record

 strongly suggests the jury intended to apply a royalty rate of

 $0.25, and then rule out alternative explanations for the

 damages award reflected on the completed verdict form.

                 1. Royalty Rate Evidence and Argument

             As detailed above, Dr. Woods testified as Plaintiffs’

 damages expert.     Though a court order precluded Dr. Woods from

 proffering a specific royalty rate, he set forth his analysis of

 the factors governing the appropriate royalty rate under

 Georgia-Pacific, based on a hypothetical negotiation between the

 parties just prior to the infringement.         See 318 F. Supp. at

 1120.   Regarding the ‘791 Patent, Dr. Woods noted that Presidio

 charged $0.20 to $0.36 less than ATC for the “most common-sized

                                      61
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 62 of 112 PageID #:
                                  23302


 capacitor.”     (Tr. 1000:6-11.)    Dr. Woods further noted that, at

 the time of hypothetical licensing negotiation for the ‘547

 Patent, AVX and Presidio would understand that the latter stood

 to generate about $0.90 in incremental profit per unit,

 comprising the income stream for prospective royalty payments.

 (Id. 1005:9-12.)     More generally, Dr. Woods told the jury that

 many of the same considerations guided his royalty rate analysis

 for both Patents-in-suit.       (Id. 1006:14-19.)

             In his summation, Plaintiffs’ counsel devoted the bulk

 of his damages argument to advocating for lost profits, with its

 potential for a vastly greater damages award.          Plaintiffs’

 counsel addressed the proper royalty award only as a secondary

 matter.    Plaintiffs sought almost $19 million in lost profits

 for 12,413,319 infringing capacitors.         (Tr. 2341:12-15.)

 Counsel acknowledged that an additional 2,955,927 BB capacitors

 were not included in Plaintiffs’ lost profits calculations,

 either because they were manufactured but not sold by Presidio,

 or because ATC and AVC themselves never sold a substitute for

 that product.     (Id. 2342:4-9.)    Counsel argued to the jury that

 Plaintiffs were still “entitled at a minimum to a reasonable

 royalty” for this smaller number of units.          (Id. 2342:10-12.)

 Counsel recommended the jury apply a royalty of “25 cents per

 capacitor,” which “split[s] the difference” between $0.20 and

 $0.36, the price difference between Presidio and ATC’s products,

                                      62
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 63 of 112 PageID #:
                                  23303


 according to Dr. Woods.      (Id. 2343:3-12.)     In terms of lump

 sums, Plaintiffs’ counsel urged the jury to award lost profits

 of $6,576,373 and $12,226,594, for the ‘547 and ‘791 Patents,

 respectively, which figures were based on lost profits evidence.

 (Id. 2343:14-18.)     For the “approximately 3 million units for

 which the lost profit is not available,” Plaintiffs’ counsel

 asked the jury to award $58,334.75 for the ‘547 Patent, and

 $680,647 for the ‘791 Patent.       (Id. 2343:19-23.)     Hours later,

 the jury found Presidio liable on all infringement counts.

 Although Plaintiffs were not awarded lost profits, the royalty

 award matched the exact amounts recommended by counsel:

 $58,334.75 for the ‘547 Patent, $680,647 for the ‘791 Patent.

 But, whereas Plaintiffs advocated for those awards solely with

 respect to the 2,955,927 units ineligible for lost profits, the

 completed verdict form gave no express indication that the award

 was limited to that smaller subset.        Consequently, those

 amounts—$58,334.75 and $680,647—were entered as the total

 damages awarded to Plaintiffs for the ‘547 Patent and ‘791

 Patents, respectively, and all 15 million-plus infringing units,

 collectively.

                 2. Likelihood of Error

             By adopting the precise lump sum royalty that

 Plaintiffs’ counsel proposed for the smaller subset of

 approximately three million units, without awarding lost profits

                                      63
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 64 of 112 PageID #:
                                  23304


 at all, the court finds that the jury most likely concurred with

 counsel’s proposed royalty rate of $0.25, but inadvertently

 excluded over 12 million units—the vast majority of the more

 than 15 million infringing units—from its damages calculation.

 To accept the coincidence that the jury settled on a royalty

 rate below $0.25 for all infringing units, only to arrive at the

 precise damages total—down to the penny—advocated by Plaintiffs

 for 2,955,927 units, would ignore both logic and common sense.

 Yet, that is what Presidio advocates.         Indeed, nowhere in

 Presidio’s opposition is this coincidence acknowledged, much

 less confronted.

             Instead, Presidio attempts to backfill a logical

 explanation for the jury’s verdict. The principal assertion in

 defense of the damages award is that the jury merely, and

 randomly, selected an “intermediate” royalty rate, less than the

 $0.25 per unit sought by Plaintiffs, but more than the $.01 rate

 recommended by Presidio’s expert, Dr. Thomas.          (Def.’s Opp. 15.)

 According to Presidio, the jury’s verdict equates to a

 reasonable royalty of $0.02 per unit for the ‘547 Patent, and

 0.05 per unit for the ‘791 Patent.        (Id. 11.)    Presidio

 supposedly arrived at this calculation by dividing the jury’s

 damages figure for each Patent-in-Suit (‘547 Patent:

 $58,334.75;‘791 Patent: $680,647.00), by the corresponding




                                      64
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 65 of 112 PageID #:
                                  23305


 number of infringing capacitors (‘547 Patent: 3,153,277 units;

 ‘791 Patent: 12,215,969 units).        (Id.)

              Presidio’s math does not withstand an actual

 calculation, however.       The jury’s verdict only “equates” to

 $0.02 and $0.05 per unit if great liberties are taken when

 rounding the quotient.       Presidio’s division actually yields the

 following royalty rates:

          •   ‘547 Patent:

              $58,334.75 (Total Award) divided by 3,153,277
              (Infringing Units)

              Royalty Rate = $0.0184997226694641796454926097517

          •   ‘791 Patent:

              $608,647 (Total Award) divided by 12,215,969
              (Infringing Units)

              Royalty Rate = $0.05571780674950959682363306586649

 (See Pl.’s Reply 2-3.)

              Presidio’s mathematical imprecision is telling.

 Hypothetical royalty rates of $0.02 and $0.05 might suggest the

 jury intentionally selected intermediate rates somewhere between

 $0.01 and $0.25, the rates proffered by the parties.           The actual

 royalty rates, calculated above, can only be explained as random

 quotients.     The only parts of the equation above susceptible to

 rational explanation are the dividend, i.e. the lump sum royalty

 award (proposed by Plaintiffs’ counsel), and the divisor, i.e.

 the number of infringing units.        Notably, Presidio does not even

                                      65
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 66 of 112 PageID #:
                                  23306


 round the resulting royalty rates consistently.          Presidio rounds

 the rate for the ‘547 Patent up from approximately $0.1849 to

 $0.02, but inexplicably rounds the ‘791 rate down from

 approximately $0.0557 to $0.05, when it should presumably be

 rounded up to $0.06.      Presidio’s mathematical shenanigans appear

 to be a transparent attempt to explain away the verdict’s

 inconsistency, and underscore Presidio’s own wishful, but

 tortured rationale for the jury’s decision-making process.

             Presidio also argues that the record supported a low

 royalty, and intimates that Plaintiffs merely resent that the

 jury assigned more weight to Presidio’s evidence than

 Plaintiffs’.     (Def.’s Opp. 3, 15-20; id. 14 (“Plaintiffs’

 request for a new trial is, in effect, a claim that the jury’s

 reasonable royalty award was so low that the jury must have

 failed to award a reasonable royalty for all infringing

 units.”).)     At trial, Dr. Thomas testified that the Patents-in-

 suit’s inventive aspects—vias for ‘791, and the L-shaped

 termination for ‘547—had little to no value, and he hypothesized

 that Presidio simply would have removed these features from its

 ultra-broadband capacitors to circumvent any royalty demand.

 (Tr. 2062, 2076-79.)      Dr. Thomas further opined that Presidio

 would have agreed to no more than a $0.01 royalty for each

 Patent-in-suit.     (Id. 2081.)    In Dr. Thomas’s opinion, absent




                                      66
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 67 of 112 PageID #:
                                  23307


 lost profits, total damages were limited to $31,538 for the ‘547

 Patent, and $127,120 for the ‘791 Patent.         (Id. 2088-89.)

             Presidio fails to appreciate that the gravamen of

 Plaintiffs’ challenge is not the jury’s selection of a specific,

 low royalty rate.     The court finds that the verdict’s infirmity

 lies not in its magnitude, but its lack of any apparent

 rationale.    Neither Presidio’s explanations, nor those surmised

 by the court, plausibly resolve the inexplicable coincidence at

 the heart of this verdict: the total royalty award mirrors the

 precise numbers stated by Plaintiffs’ counsel in closing

 arguments, but awards those sums in a manner that neither

 counsel, nor—in the court’s view—anyone else, could have

 reasonably contemplated.

             Further, although the trial record arguably supports a

 low royalty award, there is no evident support for applying

 different royalty rates for each Patent-in-suit.          Dr. Thomas

 unequivocally stated that Presidio would have agreed with AVX

 and ATC to a royalty rate of $0.01 per unit sold for each

 Patent-in-suit.     (Tr. 2081.)    Likewise, Plaintiffs’ counsel

 implored the jury to award royalty damages based on a $0.25

 royalty rate for both ‘547 and ‘791.        (Id. 2343.)      Although

 both parties identified distinct features of the ‘791 and ‘547

 Patents, neither party compared the relative value of each

 patents’ inventive designs, and Presidio does not suggest

                                      67
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 68 of 112 PageID #:
                                  23308


 otherwise.     Cf. Warren v. Thompson, 224 F.R.D. 236, 240 n.7

 (D.D.C. 2004), aff’d sub nom. Warren v. Leavitt, 264 F. App’x 9

 (D.C. Cir. 2008) (“A trial court is not required to parse

 through transcripts in an effort to identify the grounds of a

 post-trial motion.”) (quotation omitted).         This bolsters the

 court’s suspicion that the verdict is erroneous, because

 accepting its validity demands the inchoate assumption that the

 jury sua sponte adopted different royalty rates for each patent,

 despite no apparent evidentiary basis or advocacy for such

 distinction.

             Presidio also comments that “Plaintiffs did not offer

 any evidence on what constitutes a reasonable royalty” during

 the trial.     (Def.’s Opp. 14.)    This is simply not true.

 Plaintiffs’ expert, Dr. Woods, gave lengthy testimony applying

 the Georgia-Pacific factors to the Patents-in-Suit.           In

 pertinent part, Dr. Woods noted that Presidio’s capacitors

 generally undercut ATC’s prices by $0.20 to $0.36, and its BB

 capacitors typically sold for $1.36, at a $0.90 incremental

 profit—a revenue stream for prospective royalty payments—and

 that AVX and ATC would expect Presidio to compete with them in

 either the general capacitor or ultra-broadband market.            (Tr.

 1000, 1005.)     Presidio ignores this testimony.

             Instead, Presidio conflates this court’s Daubert

 order, which barred Dr. Woods’ opinion concerning the precise

                                      68
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 69 of 112 PageID #:
                                  23309


 royalty rates for the Patents-in-suit, with the wholesale

 preclusion of his testimony about a hypothetical royalty

 negotiation.     (See Def.’s Opp. 14 (citing ECF No. 179, Daubert

 Order).)    Presidio misconstrues the Daubert order.         The court

 expressly declined to preclude Dr. Woods from testifying.

 (Daubert Order 73 (“[T]here may be portions of Dr. Woods’ report

 and underlying opinion that can support a jury determination of

 a reasonable royalty without Dr. Woods’ ultimate conclusion.”).

 And as Plaintiffs’ reply notes, Presidio neither objected to Dr.

 Woods’ opinions at trial, nor challenged the sufficiency of his

 opinions in post-trial submissions, including Presidio’s

 opposition.    (Pls.’ Reply 4.)

             Finally, Presidio tries to leverage the well-

 established presumption that a jury follows the court’s

 instructions, see Weeks v. Angelone, 528 U.S. 225, 234 (2000)

 (citing Richardson v. Marsh, 481 U.S. 200, 211 (1987)), to

 foreclose consideration of the jury’s apparent error.           (Def.’s

 Opp. 10-11.)     The court instructed the jury to “award ATC and

 AVX a reasonable royalty for all infringing sales for which they

 have not been awarded lost profits damages.”          (See Final Jury

 Instructions, No. 40.)      Presidio therefore urges the court to

 presume the jury heeded the court’s instructions, and “awarded a

 reasonable royalty for all infringing units.”          (Def.’s Opp. 10

 (citations omitted).)      Leaving aside Presidio’s tautological

                                      69
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 70 of 112 PageID #:
                                  23310


 contention, the presumption on which it relies is overcome,

 where, as here, the jury arrives at a decision “for

 impermissible reasons, such as mistake, compromise, or lenity.”

 United States v. Moran-Toala, 726 F.3d 334, 342 (2d Cir. 2013)

 (citations and internal quotation marks omitted).          The

 reasonable inference drawn here is that the jury’s damages award

 was the product of mistake, and the court cannot presume that

 the jury awarded a reasonable royalty for all infringing units

 as instructed.

             In a similar vein, Presidio concludes the jury must

 have disregarded “Plaintiffs’ counsel’s improper suggestion

 during closing argument that $0.25 could serve as a reasonable

 royalty,” because the court instructed the jury that “counsels’

 opening and closing statements are to be disregarded.”           (Def.’s

 Opp. 10-11.)     As an initial matter, Presidio appears to have

 misinterpreted the court’s instruction.         The jury was instructed

 that, “[w]hat the lawyers have said in their opening statements,

 in their closing arguments, in their objections, or in their

 questions is not evidence.”       (Final Jury Instructions, No. 3

 (emphasis added).)     Needless to say, it would be nonsensical for

 counsel to spend countless hours preparing opening and closing

 remarks, and for the court to set significant time aside for

 such statements, only to require that jurors completely

 disregard counsel’s summations.        It was perfectly in keeping

                                      70
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 71 of 112 PageID #:
                                  23311


 with the law, and the court’s instructions, for Plaintiffs’

 counsel to suggest to the jury that the evidence supported a

 royalty rate of $0.25.      See United States v. Barbera, No. S1

 02CR.1268 (RWS), 2004 WL 1229573, at *12 (S.D.N.Y. June 2, 2004)

 (noting counsel’s “broad latitude” to suggest inferences to the

 jury during closing arguments).        Further, Presidio does not

 intimate that counsel’s closing remarks misrepresented the

 evidence.    Cf. Porter v. United States, No. 08-CV-1497(CPS),

 2008 WL 5451011, at *4–5 (E.D.N.Y. Dec. 31, 2008) (“The

 ‘prosecution and defense are entitled to broad latitude in the

 inferences they may suggest to the jury during closing

 arguments,’ provided they do not misstate the evidence.”)

 (citing, inter alia, United States v. Smith, 778 F.2d 925, 929

 (2d Cir. 1985)).

             Having established the jury’s clear error with regard

 to damages, and dismissed Presidio’s attempts to rationalize it,

 the court now turns to the appropriate remedy.

          D. A New Trial on Damages is Necessary

                 1. A New Trial is Appropriate

             A new trial is appropriate under Federal Rule of Civil

 Procedure 59(a) because the court “is convinced that the verdict

 was manifestly erroneous.”       Manley, 337 F.3d at 246.      The jury’s

 lump sum damages award matches, to the penny, the exact figure

 suggested by Plaintiffs’ counsel, but only in relation to a

                                      71
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 72 of 112 PageID #:
                                  23312


 partial subset of 2,955,927 infringing units.          The jury did not

 award a royalty for all 15,369,246 infringing units, an error

 that flagrantly violates the clear mandate of the patent law,

 which requires that infringement claimants be awarded a

 reasonably royalty for all infringing units.          See 35 U.S.C. §

 284.   The court has searched in vain for alternative

 explanations, and none rationally harmonizes the verdict with

 the record, or justifies the verdict’s arbitrary and varying

 royalty rates.     Cf. Gallick v. Balt. & O.R. Co., 372 U.S. 108,

 119 (1963) (“[I]t is the duty of the courts to attempt to

 harmonize the answers, if it is possible under a fair reading of

 them: ‘Where there is a view of the case that makes the jury's

 answers to special interrogatories consistent, they must be

 resolved that way.’”) (quoting Atl. & Gulf Stevedores, Inc. v.

 Ellerman Lines, Ltd., 369 U.S. 355, 364 (1962)).

             The court, therefore, orders a new trial on damages.

 The jury’s liability and invalidity decisions, which are

 “conceptually distinct” from damages, shall remain undisturbed

 and those issues will not be retried.         See Crockett v. Long

 Island R.R., 65 F.3d 274, 279 (2d Cir. 1995) (directing retrial

 on damages only); see also Banks v. Travelers Cos., 180 F.3d

 358, 364 (2d Cir. 1999) (where “the error infecting the damages

 award [was] entirely separable from the underlying finding of

 liability, . . . retrial of damages alone [was] appropriate”);

                                      72
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 73 of 112 PageID #:
                                  23313


 Liriano v. Hobart Corp., 170 F.3d 264, 272 (2d Cir. 1999) (“As a

 general matter, judges may order retrial on some but not all

 issues in a case, and they may do so even when the issues are

 related.”).

                 2. The Lost Profits Verdict Will Not Be Disturbed

             The new trial will be limited to the issue of

 determining a reasonable royalty.         Although Plaintiffs seek to

 abrogate the jury’s decision not to award lost profits, a new

 trial on that issue is unwarranted.         Plaintiffs’ sole argument

 for retrying lost profits “is that the jury was operating under

 the ‘lost profits scenario’ that Dr. Woods testified about,”

 i.e. awarding lost profits of $18,802,967 for 12,413,319

 capacitors, and a royalty for the 2,955,927 remaining capacitors

 based on a $0.25 rate.      (Pls.’ Mot. 1; see also Tr. 2343:13-23.)

 This contention is speculative, however.         Unlike the jury’s

 royalty award, which defies explanation, awarding Plaintiffs

 zero lost profits can be reconciled with the trial record.

             “Lost profits damages are appropriate whenever there

 is a reasonable probability that, ‘but for’ the infringement,

 [the patentee] would have made the sales that were made by the

 infringer.”    Versata Software, Inc. v. SAP Am., Inc., 717 F.3d

 1255, 1263 (Fed. Cir. 2013) (internal quotation marks and

 citations omitted).      A showing under the four-factor Panduit

 test is used to establish the required causation.          Rite–Hite

                                      73
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 74 of 112 PageID #:
                                  23314


 Corp. v. Kelley Co., 56 F.3d 1538, 1545 (Fed. Cir. 1995).              These

 factors include: “(1) demand for the patented product, (2)

 absence of acceptable noninfringing alternatives, (3) [capacity]

 to exploit the demand, and (4) the amount of profit [the

 patentee] would have made.”       Panduit, 575 F.2d at 1156.

 Causation of lost profits “is a classical jury question.”

 Brooktree Corp. v. Advanced Micro Devices, Inc., 977 F.2d 1555,

 1578 (Fed. Cir. 1992).

             Dr. Thomas found no evidence that Presidio’s customers

 demanded capacitors with vias or L-shaped terminations, or that

 any market existed for licensing the Patents-in-suit.           (Tr.

 2042-43.)    In his opinion, the Patents-in-suit were not critical

 to the manufacture or sale of ultra-broadband capacitors, a

 point he highlighted by noting ATC’s non-use of the ‘791 and

 ‘547 Patents.     (Id. 2044.)    Because Presidio’s customers were

 not concerned about vias or L-shaped terminations, Dr. Thomas

 deduced Presidio could have circumvented the Patents-in-suit

 without any sales migrating from Presidio to Plaintiffs.            (Id.

 2044-46, 2062.)     Dr. Thomas supported his opinion with testimony

 from other trial witnesses, including one of Plaintiffs’

 engineers, Andrew Ritter, as well as Presidio’s President, Alan

 Devoe, and Plaintiffs’ expert, Dr. Randall.          (Id. 1144 (Devoe),

 1823 (Dr. Randall), 500 (Ritter).)        Dr. Woods, Plaintiffs’

 damages expert, testified that Presidio did not make or sell an

                                      74
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 75 of 112 PageID #:
                                  23315


 alternative, non-infringing substitute in the ultra broadband

 capacitor market, and that Plaintiffs had the capacity to

 manufacture and market sufficient capacitors to meet the needs

 of Presidio’s customers.      (See id. 955-80.)

             Although presented with conflicting lost profits

 testimony, the jury reasonably could have credited Dr. Thomas’

 opinion and determined that Plaintiffs did not lose any sales as

 a result of Presidio’s infringement.        The lost profits verdict

 must therefore stand.      To hold otherwise, would require the

 court to substitute the jury’s credibility assessment with its

 own.   The Second Circuit forbids this.        See Metromedia Co. v.

 Fugazy, 983 F.2d 350, 363 (2d Cir. 1992), abrogated on other

 grounds as noted in Yung v. Lee, 432 F.3d 142, 147 (2d Cir.

 2005) (“Where the resolution of the issues depended on

 assessment of the credibility of the witnesses, it is proper for

 the court to refrain from setting aside the verdict and granting

 a new trial.”); see also Zhiwen Chen v. Cty. of Suffolk, 927 F.

 Supp. 2d 58, 67 (E.D.N.Y. 2013) (holding that “it would be

 improper to grant a new trial under these circumstances as the

 issue of the force exercised by defendants was dependent on the

 assessment of the credibility of the witnesses”) (citation

 omitted).    Plaintiffs’ motion for a new trial, to the extent it

 seeks to retry the jury’s lost profits verdict, is therefore

 denied.

                                      75
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 76 of 112 PageID #:
                                  23316


                 3. The Proposed Increase to Damages under Rule
                    59(e) is Unconstitutional

             The court also denies Plaintiffs’ request for an

 amended judgment pursuant to Federal Rule of Civil Procedure

 59(e).    In lieu of a new trial, Plaintiffs alternatively ask the

 court to presume a $0.25 royalty rate, and apply that rate to

 all infringing units as a matter of law, in order to bring the

 damages award into compliance with 35 U.S.C. § 284.           (Pls.’ Mot.

 11-12.)    Granting Plaintiffs relief in this manner would cause

 their damages award to surge from $738,981.75 to $3,842,311.50,

 a greater than 400% increase.       (Id. 12.)    Presidio argues that a

 unilateral enhancement of such magnitude would amount to an

 unconstitutional additur.26      (Def.’s Opp. 27-29.)      The court

 agrees.

             Under the Seventh Amendment, “no fact tried by a jury,

 shall be otherwise re-examined in any Court of the United

 States, than according to the rules of the common law.”            U.S.

 26
       Technically speaking, additur is “the process by which, if a trial
 court considers a verdict inadequate, it may condition the denial of
 plaintiff’s motion for a new trial on defendant’s consent to the entry of
 judgment in excess of the verdict.” Elsevier Inc. v. Grossmann, No. 12 Civ.
 5121 (KPF), 2018 WL 4908105, at *3 (S.D.N.Y. Oct. 9, 2018). “[I]t is a tool
 that judges use to fix damages—something that can generally be done only by
 the fact-finder—without actually having to hold a second trial.” Liriano,
 170 F.3d at 272. Although a court order unilaterally increasing the jury’s
 damages award does not strictly conform to the definition of additur above,
 the distinction is immaterial. The Second Circuit proscribes both amended
 judgments increasing damages and additur, and refers to the two
 interchangeably. See, e.g., Elyse v. Bridgeside Inc., 367 F. App’x 266, 267
 (2d Cir. 2010) (affirming denial of Rule 59(e) motion to increase damages
 award “on the ground that additur is constitutionally impermissible”).



                                      76
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 77 of 112 PageID #:
                                  23317


 Const. amend. VII (“Re-examination Clause”).          In United States

 v. Dimick, the Supreme Court barred the use of additur in

 federal court as a violation of the Re-examination Clause.            293

 U.S. 474, 482, 486 (1935).       The Dimick court was concerned that

 unilateral increases of damages erode the “controlling

 distinction” between court and jury, namely, the power of the

 court “to determine the law and [the power of the jury] to

 determine the facts.”      Id. at 486.    The prohibition against

 additur endures to present day.        See, e.g., Elyse, 367 F. App’x

 at 267; Lenair v. Gauthier, No. CIV.1:03CV299, 2007 WL 593567,

 at *1 (D. Vt. Feb. 21, 2007) (“Absent defendants’ consent, the

 court is not free to use additur because increasing a jury’s

 award, handed down after it considered disputed evidence, ‘would

 violate the Seventh Amendment right to a jury trial.’”) (quoting

 Gibeau v. Nellis, 18 F.3d 107, 111 (2d Cir. 1994)); Peebles v.

 Circuit City Stores, Inc., No. 01 Civ. 10195 (CSH), 2003 WL

 21976402, at *13 (S.D.N.Y. Aug. 19, 2003) (“That alternative

 remedy [of additur] lies beyond the Court’s power.”).

             The Seventh Amendment does not bar all enhancements to

 damages awards, however, and the Second Circuit has recognized a

 limited exception to Dimick.       In Liriano v. Hobart Corp.,

 defendant appealed a district court order that increased a

 jury’s damages award to the plaintiff “to account for a hospital

 bill whose amount and nature were not in dispute.”           170 F.3d at

                                      77
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 78 of 112 PageID #:
                                  23318


 272.     The district court granted plaintiff’s motion, and added

 $21,252.34 to the total jury award of $1,352,500.             See id. at

 278-79.     In affirming, the Second Circuit held that, while

 additur is unconstitutional, “simply adjust[ing] the jury award

 to account for a discrete item that manifestly should have been

 part of the damage calculations and as to whose amount there was

 no dispute,” was permissible.       Id. at 273.

             Plaintiffs here attempt to maneuver the instant motion

 through the narrow opening articulated in Liriano.             (Pls.’ Reply

 9.)    But Liriano’s reach does not extend so far, as recently

 illustrated by Elsevier Inc. v. Grossman, a 2018 decision in the

 Southern District of New York.       In Elsevier, book publishers

 sued under the Racketeer Influenced and Corrupt Organizations

 Act (“RICO”) to recover damages for improper sales to defendant.

 No. 12 CIV. 5121 (KPF), 2018 WL 4908105, at *2 (S.D.N.Y. Oct. 9,

 2018).     At trial, plaintiffs introduced evidence regarding

 defendant’s fraudulent practices, including a detailed

 spreadsheet substantiating $31,345 in damages.          Id.     Defendant

 testified on his own behalf, and claimed he was being falsely

 accused of fraud, but presented no other evidence to the jury.

 Id.    The jury ultimately found defendant liable under 18 U.S.C.

 § 1962(c), but awarded only $11,108 in damages.          Id.     In a post-

 trial Rule 59(e) motion, plaintiffs argued that “a fair and

 reasonable jury, with the correct understanding of RICO

                                      78
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 79 of 112 PageID #:
                                  23319


 liability,” including the precept that an individual defendant

 is liable for all damages caused by the RICO enterprise, not

 just those caused by his personal involvement, would have

 awarded plaintiffs the full damages sought.          Id. at *4.

 Plaintiffs further argued that Liriano permitted the requested

 increase.     Judge Failla disagreed, and discussed why the

 exception to Dimick was inapt:

             This is not a case where Plaintiffs are asking for a
             discrete adjustment to account for an undisputed
             amount. Instead, Plaintiffs are asking the Court to
             triple the amount of damages awarded by the jury.
             Furthermore, those damages were disputed by Defendant.
             . . . Because Plaintiffs are not asking for a
             discrete,   undisputed   adjustment  to   the   awarded
             damages, Dimick remains applicable to this case.

 Id. at *2.

             Like Elsevier, this case lies well beyond the facts of

 Liriano.     The parties heavily dispute the appropriate royalty

 and there is a genuine dispute concerning the royalty rate.            See

 U.S. E.E.O.C. v. Massey Yardley Chrysler Plymouth, Inc., 117

 F.3d 1244, 1252 (11th Cir. 1997) (“Courts recognize an exception

 to Dimick where the jury has found the underlying liability and

 there is no genuine issue as to the correct amount of

 damages.”).     Although the court is convinced that the jury erred

 in awarding damages, to definitively conclude that the jurors

 agreed on a $0.25 royalty rate, in light of conflicting

 evidence, is a bridge too far.       The sheer magnitude of the


                                      79
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 80 of 112 PageID #:
                                  23320


 damages increase Plaintiffs seek also warrants extreme caution.

 Judge Failla felt compelled to abstain from increasing damages

 three-fold, by approximately $20,000.          If Plaintiffs’ motion to

 amend under Rule 59(e) were granted, their damages award would

 balloon by a multiple of more than five, and in excess of $3

 million.     Such an increase would surpass all precedent, and

 ultimately, run afoul of the Constitution.          Accordingly,

 Plaintiffs’ motion to amend the judgment under Rule 59(e) is

 denied.

III.   Plaintiffs’ Motion for Supplemental Damages and Costs

             Finally, the court turns to Plaintiffs’ motion for

 supplemental damages, prejudgment interest, post-judgment

 interest, and taxation of costs.          (See generally Pls.’ Dmgs.

 Mot.)     Given the pendency of a new trial, supplemental damages,

 prejudgment interest, and post-judgment interest cannot be fixed

 at a sum certain, at this time.        Nevertheless, the court finds

 it prudent to decide on the parties’ legal disputes.           Following

 a new trial, the parties can simply apply the court’s legal

 conclusions in light of the new royalty rate and award, and

 stipulate to supplemental damages and interest.

           A. Supplemental Damages

             Pursuant to 35 U.S.C. § 284, “the court shall award

 the claimant damages adequate to compensate for the

 infringement, but in no event less than a reasonable royalty for

                                      80
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 81 of 112 PageID #:
                                  23321


 the use made of the invention by the infringer,” and “[w]hen the

 damages are not found by a jury, the court shall assess them.”

 “The Federal Circuit has emphasized the mandatory nature of this

 directive and vacated damages awards that do not take into

 account all infringing activity.”         SIMO Holdings Inc. v. Hong

 Kong uCloudlink Network Tech. Ltd., 396 F. Supp. 3d 323, 348

 (S.D.N.Y. 2019) (procedural history omitted) (citing Finjan,

 Inc. v. Secure Computing Corp., 626 F.3d 1197, 1213 (Fed. Cir.

 2010)).    The parties agree that Plaintiffs are entitled to

 supplemental damages for the infringing BB capacitors made or

 sold after the time period considered at trial.           (Pls.’ Dmgs.

 Mot. 1-4; Def.’s Dmgs. Opp. 5.)        The parties also agree Presidio

 made or sold 3,401,142 additional capacitors that directly

 infringe the ‘547 Patent since January 9, 2017, the last date

 for which Presidio produced sales data before the close of

 discovery.    (Pls.’ Dmgs. Mot. 2; Def.’s Dmgs. Opp. 2.)27

             Presently, there is no legally binding royalty rate to

 apply to the additional infringing units.          Supplemental damages

 therefore cannot be calculated until the royalty rate for the

 ‘547 Patent is determined at the new trial.           Accordingly,

 Plaintiffs’ motion for supplemental damages is denied, without


 27
       Plaintiffs do not seek supplemental damages for the ’791 Patent based
 on Presidio’s representation that it has not made or sold any additional BB
 capacitors that infringe the ’791 Patent. (Pls.’ Dmgs. Mot. 2 n.1; ECF No.
 217, Stipulated Injunction, ¶ 2.)


                                      81
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 82 of 112 PageID #:
                                  23322


 prejudice to renew.      Plaintiffs’ asserted royalty base will

 presumably comprise the capacitor units considered in the June

 2019 trial, along with the infringing capacitors sold since

 January 9, 2017.28     If there are additional infringing units made

 or sold after the time period covered in the new trial,

 Plaintiffs may once again seek supplemental damages for that

 subset.

           B. Prejudgment Interest

                 1. Undue Delay

             Plaintiffs seek prejudgment interest on damages at the

 three-month Treasury Bill (“T-Bill”) rate, compounded annually.

 (Pls.’ Dmgs. Mot. 5-6.)       Upon a finding of infringement, “the

 [district] court shall award the claimant damages adequate to

 compensate for the infringement, . . . together with interest

 and costs as fixed by the court.”         35 U.S.C. § 284.

 “Prejudgment interest should ordinarily be awarded where

 necessary to afford the plaintiff full compensation for the

 infringement.”     Schwendimann v. Arkwright Advanced Coating,

 Inc., 959 F.3d 1065, 1075–76 (Fed. Cir. 2020) (brackets omitted)

 (quoting Gen. Motors Corp. v. Devex Corp., 461 U.S. 648, 655

 (1983)).    Prejudgment interest “serves to make the patent owner

 28
       As discussed below, the court awards prejudgment interest, pending
 judgment in the new trial. Prejudgment interest shall be applied to the
 royalty awarded in the new trial. See Comcast IP Holdings I LLC v. Sprint
 Commc’ns Co., L.P., 850 F.3d 1302, 1315 (Fed. Cir. 2017) (affirming the
 “district court’s assessment of prejudgment interest against [an infringer]
 based on the entire royalty award” where the jury awarded a lump-sum amount).


                                      82
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 83 of 112 PageID #:
                                  23323


 whole, for damages properly include the foregone use of money of

 which the patentee was wrongly deprived.”         Sensonics, Inc. v.

 Aerosonic Corp., 81 F.3d 1566, 1574 (Fed. Cir. 1996).           Thus,

 awarding “prejudgment interest is the rule, not the exception.”

 Id.

             Nevertheless, Presidio opposes an award of prejudgment

 interest, citing “Plaintiffs’ undue delay in filing this

 lawsuit.”    (Def.’s Dmgs. Opp. 6.)       Although pre-judgment

 interest should ordinarily be awarded, it may be limited or

 denied “where the patent owner has been responsible for undue

 delay in prosecuting the lawsuit.”         Enzo Biochem, Inc. v.

 Applera Corp., No. 3:04CV929 JBA, 2014 WL 29126, at *3 (D. Conn.

 Jan. 3, 2014) (citing Gen. Motors Corp., 461 U.S. at 657).

 Plaintiffs allegedly had intricate knowledge of Presidio’s BB

 capacitors, including the infringing features, as early as 2002,

 twelve years before filing suit.          (Def.’s Dmgs. Opp. 6.)

 Presidio claims Plaintiffs’ needless delay in filing suit caused

 Defendant to waste hundreds of thousands of dollars on capital

 investments for the BB capacitors, and incur other economic

 harms.    (Id.; see also ECF No. 231-12, Declaration of Lambert

 Devoe, ¶¶ 6-9 (documenting $500,000 in expenditures related to

 BB capacitors between 2002 and 2014).)          Had Plaintiffs filed

 this action more promptly, Presidio claims it would have

 redeployed “substantial investments into the BB capacitor

                                      83
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 84 of 112 PageID #:
                                  23324


 product line . . . to a non-infringing design.”          (Def.’s Dmgs.

 Opp. 7.)

             Presidio’s argument merely regurgitates claims

 previously rejected by this court, and repurposes them to evade

 prejudgment interest obligations.         In October 2019, Presidio

 moved post-trial for a finding that Plaintiffs “waived their

 rights to sue for infringement under the ‘791 Patent because

 they had actual knowledge of Presidio’s alleged infringement for

 more than a decade.”      (ECF No. 214, Memorandum and Order Denying

 Motion to Vacate, dated October 16, 2019 (“Oct. 16th Order”),

 5.)   Presidio asserted then, as now, that Plaintiffs “fail[ed]

 to enforce their rights for more than a decade after becoming

 aware of the alleged infringement.”         (Compare Oct. 16th Order

 21-22, with Def.’s Dmgs. Opp. 6.)         Presidio asserted then, as

 now, that Plaintiffs analyzed Presidio’s BB capacitors as early

 as 2002, and determined the capacitors were covered by ATC’s

 patents.    (Compare Oct. 16th Order 22, with Def.’s Dmgs. Opp.

 6.)   Presidio principally relied then, as it does now, on

 communications from Plaintiffs’ engineers, including John Mruz,

 to show that Plaintiffs analyzed Presidio’s BB capacitors as

 early as 2004.     (Compare Oct. 16th Order 24, and ECF No. 206-2

 (Ex. 13, Mruz Notes and Emails), with Def.’s Dmgs. Opp. 3-4, and

 ECF Nos. 231-4, 231-7 (Mruz Notes and Emails).)




                                      84
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 85 of 112 PageID #:
                                  23325


             The court rejected Presidio’s contentions of undue

 delay in October 2019.      (Oct. 16th Order 30 (“The court cannot

 find that even a preponderance of the evidence establishes

 Mruz’s knowledge as early as 2002 or 2004 of both the ‘791

 Patent and Presidio’s alleged infringement.”).)          Presidio offers

 the court no discernable basis to deviate from its prior ruling.

 At bottom, “the withholding of prejudgment interest based on

 delay is the exception, not the rule[.]”         Lummus Indus., Inc. v.

 D.M. & E. Corp., 862 F.2d 267, 275 (Fed. Cir. 1988).           Presidio’s

 failure to establish that Plaintiffs unreasonably delayed suit

 to “bolster [their] litigation position or pad its bottom line,”

 militates against an exception here.        Kolcraft Enters., Inc. v.

 Chicco USA, Inc., No. 09-CV-03339, 2019 WL 4242482, at *19 (N.D.

 Ill. Sept. 6, 2019) (citing Lummus, 862 F.2d at 275); see, e.g.,

 EcoServices, LLC v. Certified Aviation Servs., LLC, 340 F. Supp.

 3d 1004, 1032 (C.D. Cal. 2018) (finding no undue delay where

 defendant put forth no evidence that plaintiff’s delay was a

 litigation tactic or that defendant was prejudiced in any way);

 Green Mountain Glass LLC v. Saint-Gobain Containers, Inc., 300

 F. Supp. 3d 610, 627 (D. Del. 2018), aff’d sub nom. Green

 Mountain Glass, LLC v. Saint-Gobain Containers, Inc., 773 F.

 App’x 619 (Fed. Cir. 2019) (awarding prejudgment interest where

 “Defendant has neither proven Plaintiffs unduly delayed in

 filing suit or that they have been prejudiced.”).

                                      85
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 86 of 112 PageID #:
                                  23326


                 2. Prejudgment Interest Rate

             District courts are afforded “wide latitude in the

 selection of interest rates,” and the Federal Circuit has

 authorized the use of state statutory rates, the prime rate, and

 pertinently, the U.S. T-Bill rate.29        Schwendimann, 959 F.3d at

 1076.   The T-Bill rate “has been accepted and employed by many

 courts in patent cases as a reasonable method of placing a

 patent owner in a position equivalent to where it would have

 been had there been no infringement.”30         Romag Fasteners, Inc. v.

 Fossil, Inc., No. 3:10CV1827 (JBA), 2018 WL 3918185, at *10 (D.

 Conn. Aug. 16, 2018) (procedural history and citations omitted);

 see, e.g., Laitram Corp. v. NEC Corp., 115 F.3d 947, 955 (Fed.

 Cir. 1997); Datascope Corp. v. SMEC, Inc., 879 F.2d 820, 829

 (Fed. Cir. 1989), cert. denied, 493 U.S. 1024 (1990); Enzo




 29
       As a general matter, interest is awarded to “compensate [the lender]
 for the opportunity costs of the loan, the risk of inflation, and the . . .
 risk of default.” Till v. SCS Credit Corp., 541 U.S. 465, 479 (2004). The
 T-Bill rate is the “risk-free” interest rate charged on loans made to the
 United States government. See Applera Corp. v. MJ Research Inc., No.
 3:98cv1201 (JBA), 2005 WL 2084319, at *2 (D. Conn. Aug. 29, 2005). In
 contrast, the national prime rate “reflects the financial market’s estimate
 of the amount a commercial bank should charge a creditworthy commercial
 borrower,” Till, 541 U.S. at 479, i.e., a bank’s largest and best customers
 with the lowest risk of default.
 30
       The T-Bill rate is a fundamentally conservative method of compensation,
 so much so that some courts consider it inadequate. E.g., SIMO Holdings
 Inc., 396 F. Supp. 3d at 352 (setting prejudgment interest at prime rate,
 compounded quarterly, to “better approximate[] a corporate borrower’s cost of
 funds,” because the T-Bill rate would not adequately compensate plaintiff for
 the infringement); Stryker Corp. v. Intermedics Orthopedics, Inc., 891 F.
 Supp. 751, 833 (E.D.N.Y. 1995) (“[I]n the Court’s view the prime rate is more
 reflective of [the patentee’s] cost of funds than the . . . Treasury Rate.”).


                                      86
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 87 of 112 PageID #:
                                  23327


 Biochem, 2014 WL 29126, at *4; Accuscan, Inc. v. Xerox Corp., 96

 Civ. 2579, 2000 WL 280005, at *2 (S.D.N.Y. Mar. 14, 2000).

             Courts may also award compound interest in order to

 ensure the patent owner is fully compensated.          Accord Rite-Hite

 Corp., 56 F.3d at 1555 (citation omitted); Mars, Inc. v. Coin

 Acceptors, Inc., 513 F. Supp. 2d 128, 137 (D.N.J. 2007)

 (“Because a patentee’s damages include the forgone use of money,

 compounded [interest] is needed to account for the time value of

 money.”) (quoting AMP Inc. v. Lantrans, Inc., 1991 WL 253796, at

 *7 (C.D. Cal. Nov. 7, 1991)); see, e.g., IPVX Patent Holdings,

 Inc. v. Taridium, LLC, No. 12-CV-5251 KAM SMG, 2014 WL 4437294,

 at *5 (E.D.N.Y. Aug. 6, 2014), report and recommendation

 adopted, No. 12-CV-5251 KAM SMG, 2014 WL 4437307 (E.D.N.Y. Sept.

 9, 2014) (“[T]his Court’s understanding is that interest is

 generally compounded annually, and I therefore conclude that

 annual compounding should be sufficient to compensate

 plaintiff.”).     “Whether to award simple or compound interest is

 within the discretion of the district court.”          Mars, Inc., 513

 F. Supp. 2d at 137 (citing Lam, Inc. v. Johns–Manville Corp.,

 718 F.2d 1056, 1066 (Fed. Cir. 1983)).         The Federal Circuit,

 moreover, has rejected the notion that a prevailing patent

 litigant must affirmatively demonstrate entitlement to

 prejudgment interest above the T-Bill rate.          Studiengesellschaft




                                      87
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 88 of 112 PageID #:
                                  23328


 Kohle, m.b.H. v. Dart Indus., Inc., 862 F.2d 1564, 1579–80 (Fed.

 Cir. 1988).

             Presidio voices no specific objection to applying the

 three-month T-Bill rate, but opposes compounding interest,

 citing the lack of “evidence that [Plaintiffs] borrowed any

 money due to being deprived of the damages award.”           (Def.’s

 Dmgs. Opp. 9.)     This objection fails.      Compound interest may be

 awarded regardless of Plaintiffs’ borrowing needs or rates.            See

 Rosco, Inc. v. Mirror Lite Co., No. CV-96-5658CPS, 2009 WL

 3587344, at *2 (E.D.N.Y. Oct. 26, 2009), aff’d, 394 F. App’x 714

 (Fed. Cir. 2010) (compounding prejudgment interest quarterly

 even though prevailing party did not “submit[] any evidence of

 the rate at which it borrows money.”).

             For the reasons stated above, the court provisionally

 awards prejudgment interest to Plaintiffs at the three-month T-

 Bill rate, compounded annually. After the new trial concludes,

 the parties will confer and submit a stipulated judgment as to

 the precise amount of prejudgment interest, which shall be

 awarded “from the time that the royalty payments would have been

 received” for each Patent-in-suit, Gen. Motors Corp., 461 U.S.

 at 655-56, until the date of an amended final judgment on

 royalty damages.




                                      88
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 89 of 112 PageID #:
                                  23329


           C. Post-Judgment Interest

             “The award of post-judgment interest is mandatory on

 awards in civil cases as of the date judgment is entered.”

 Lewis v. Whelan, 99 F.3d 542, 545 (2d. Cir. 1996); 28 U.S.C. §

 1961(a) (stating that post-judgment interest at the federal

 statutory rate “shall be allowed on any money judgment in a

 civil case recovered in a district court”).          Post-judgment

 interest is calculated from the date of entry of judgment at a

 rate equal to the weekly average 1-year constant maturity

 Treasury yield, as published by the Board of Governors of the

 Federal Reserve System.      28 U.S.C. § 1961(a).

             The parties agree that Plaintiffs are entitled to

 post-judgment interest.      Accordingly, the court provisionally

 awards Plaintiffs post-judgment interest following the new

 trial, at the rate specified by § 1961, beginning from the date

 a new judgment awarding royalty damages is entered.

           D. Taxation of Costs

             Plaintiffs seek taxation of $298,337.54 in costs

 against Presidio.     (Pls.’ Dmgs. Mot. 7; ECF No. 230-2, Bill of

 Costs.)    The Bill of Costs breaks down into four broad

 categories: (1) docket and miscellaneous fees: $555.24; (2)

 trial and deposition transcripts: $49,847.20; (3) witness fees,

 travel expenses, and subsistence: $12,787.75; and (4) fees and

 costs for photocopies, printing, demonstratives, and technical

                                      89
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 90 of 112 PageID #:
                                  23330


 assistance at trial: $235,147.35.          (Pls.’ Dmgs. Mot. 7-8.)

 Presidio believes Plaintiffs have vastly overstated their costs

 and vigorously contest almost every expense.          (See Def.’s Dmgs.

 Opp. 9-17.)

                 1. Legal Standard

             Rule 54 of the Federal Rules of Civil Procedure

 provides that, “[u]nless a federal statute, these rules, or a

 court order provides otherwise, costs—other than attorney’s

 fees—should be allowed to the prevailing party.”          Fed. R. Civ.

 P. 54(d)(1).     “Construing this provision, the Supreme Court has

 held that the term ‘costs’ includes only the specific items

 enumerated in 28 U.S.C. § 1920.”          Whitfield v. Scully, 241 F.3d

 264, 269 (2d Cir. 2001), abrogated on other grounds by Bruce v.

 Samuels, 136 S. Ct. 627 (2016).        Pursuant to § 1920, the court,

 or the Clerk of Court, may tax as costs the following:

             (1) Fees of the clerk and marshal; (2) Fees for
             printed   or   electronically    recorded  transcripts
             necessarily obtained for use in the case; (3) Fees and
             disbursements for printing and witnesses; (4) Fees for
             exemplification and the costs of making copies of any
             materials where the copies are necessarily obtained
             for use in the case; (5) Docket fees . . .; [and] (6)
             Compensation of court appointed experts, compensation
             of interpreters, and salaries, fees, expenses, and
             costs of special interpretation services.

 28 U.S.C. § 1920.

             Local Civil Rule 54.1(c) enumerates ten items taxable

 as costs, clarifies which items are, and are not taxable without


                                      90
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 91 of 112 PageID #:
                                  23331


 an order of the court, see Committee Note to Local Civ. R. 54.1,

 and controls insofar as it addresses a particular cost.             See

 Balance Point Divorce Funding, LLC v. Scrantom, 305 F.R.D. 67,

 70 (S.D.N.Y. 2015).      The court is also aware that the Local

 Rules bar taxation of costs during the pendency of a new trial

 motion.    Local Civ. R. 54.1(a).         This Memorandum and Order

 contemporaneously resolves Plaintiffs’ motion for a new trial,

 however, and so the Local Rules do not inhibit taxation of

 costs.31

                 2. Docket and Miscellaneous Fees

             Plaintiffs seek $555.24 in docket and filing fees.

 (Pls.’ Dmgs. Mot. 8; ECF 230-10 (electronic docket excerpts

 reflecting filing fees for Complaint and pro hac vice

 application); ECF No. 230-11 (summons served on Presidio).)

 Under Local Civil Rule 54.1(c)(10), “[d]ocket fees, and the

 reasonable and actual fees of the Clerk and of a marshal,

 sheriff, and process server, are taxable . . . .”            See also 28

 31
       Local Rule 54.1(a) also provides that “[w]ithin thirty (30) days after
 the determination of any . . . motion for a new trial, the party seeking [to]
 tax costs shall file a new notice of taxation of costs.” Presidio’s
 opposition does not refer to this provision, or the Local Rules’ prohibition
 against taxing costs during the pendency of a new trial motion. The court
 construes this silence as a waiver, and exercises its inherent authority to
 waive its Local Rules because strict adherence here would result in
 unnecessarily duplicative filings. See Somlyo v. J. Lu-Rob Enters., Inc.,
 932 F.2d 1043, 1048 (2d Cir. 1991) (“The district court’s inherent discretion
 to depart from the letter of the Local Rules extends to every Local Rule
 regardless of whether a particular Local Rule specifically grants the judge
 the power to deviate from the Rule.”).




                                      91
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 92 of 112 PageID #:
                                  23332


 U.S.C. § 1920(1) (the court may tax “[f]ees of the clerk and

 marshal”).

             Presidio only objects to a $25 pro hac vice filing

 fee.   (Def.’s Dmgs. Opp. 9-10.)       Plaintiffs respond by

 withdrawing this fee request.       (Pls.’ Dmgs. Reply 4.)      The court

 therefore awards Plaintiffs docket and filing fees limited to

 $530.24.

                 3. Trial and Deposition Transcripts

             Plaintiffs seek $49,847.20 in costs for trial

 transcripts “necessarily obtained for use in the case,” and

 deposition transcripts, video recordings, and exhibits “used at

 trial or for witnesses that testified at trial, or used by a

 party in a summary judgment motion.”        (Pls.’ Dmgs. Mot. 8-9.)

 Presidio asserts that three sub-categories of costs in this

 group are non-taxable: (1) deposition transcripts not used or

 received at trial; (2) videotapes of depositions; and (3)

 duplicative copies of exhibits to the depositions.           (Def.’s

 Dmgs. Opp. 10-12.)     Presidio does not object to the cost of

 trial transcripts.

             Local Civil Rule 54.1(c)(2) provides that, unless the

 court orders otherwise:

             the original transcript of a deposition, plus one
             copy, is taxable if the deposition was used or
             received in evidence at the trial, whether or not it
             was read in its entirety. . . . Costs for depositions
             taken solely for discovery are not taxable.

                                      92
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 93 of 112 PageID #:
                                  23333




 Notwithstanding Rule 54.1(c)(2)’s “clear and unequivocal”

 wording, “cases have established the sensible rule that the

 costs of depositions not used at the trial may nevertheless be

 taxed for costs where they appear to have been reasonably

 necessary to the litigation at the time they were taken.”            Palm

 Bay Int’l, Inc. v. Marchesi Di Barolo S.P.A., 285 F.R.D. 225,

 235 (E.D.N.Y. 2012) (internal citations omitted) (collecting

 cases); accord Bauta v. Greyhound Lines, Inc., No. 14-CV-3725

 (RER), 2019 WL 8060181, at *4 (E.D.N.Y. June 17, 2019) (“Courts

 have not limited the meaning of the word ‘use’ to only include

 deposition transcripts that were admitted at trial.”).

             The “sensible” interpretation of Local Rule 54.1(c)(2)

 is the “general practice” in the Eastern District, see Bauta,

 2019 WL 8060181, at *5, and defeats Presidio’s objection to

 taxing deposition transcripts not used or received at trial.

 Every transcript Presidio contests relates to a witness who

 either testified at trial, or whose video testimony was played

 at trial, or whose testimony was cited in Plaintiffs’ summary

 judgment motion.     (Def.’s Dmgs. Opp. 10-11; see ECF No. 230-13

 (Deposition Invoices).)      Courts in this District generally

 consider such costs taxable.        See, e.g., Bauta, 2019 WL

 8060181, at *5 (awarding costs of deposition transcript, plus




                                      93
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 94 of 112 PageID #:
                                  23334


 one copy, for witnesses who appeared at trial, regardless of

 whether transcript was entered into record).          So too here.

             Presidio’s objection to costs associated with video

 testimony likewise fails.       “Video fees have been deemed taxable

 where there was an expectation among the parties that the video

 of the testimony might be presented at trial.”          In re Omeprazole

 Patent Litig., No. 00 CIV. 4541 BSJ, 2012 WL 5427791, at *4

 (S.D.N.Y. Nov. 7, 2012) (citations, internal quotation marks,

 and brackets omitted); but see Citigroup Glob. Markets, Inc. v.

 Abbar, 63 F. Supp. 3d 360, 362 (S.D.N.Y. 2014) (finding costs

 for videotaped depositions duplicative, given court’s taxation

 of costs for original transcripts plus one copy, notwithstanding

 use of video at trial).      Each video fee Presidio objects to, was

 either: (1) played at trial during Plaintiffs’ case-in-chief

 (see ECF No. 232-2 (excerpts of trial testimony: Richard

 Monsorno, Daniel Devoe, Mary Trinh, Lambert Devoe, Alan Devoe);

 (2) used, or was expected to be used at trial for impeachment

 purposes (see ECF No. 232-3 (excerpts of trial testimony: Dr.

 Michael Randall and Dr. Vincent Thomas); or (3) prepared at

 Presidio’s request, and due to uncertainty regarding the

 witnesses’ availability for trial, as in the case of John Mruz

 and Victor Insetta, individuals who were not employed by the

 parties during this case.       (See Pls.’ Dmgs. Reply 5.)      The court

 finds that the video costs Plaintiffs seek are taxable.

                                      94
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 95 of 112 PageID #:
                                  23335


             Presidio’s third objection raises a non-existent

 concern.    Plaintiffs do not seek to tax costs for two copies of

 deposition exhibits, as Presidio asserts.         (Pls.’ Dmgs. Reply 5

 (citing Def.’s Dmgs. Opp. 12).)        Presidio’s confusion,

 reasonable though it may be, stems from separate line items in

 the deposition invoices for “EXHIBITS B&W” and “EXHIBITS COLOR.”

 (See, e.g., Deposition Invoices, ECF p. 12 of 36.)           Plaintiffs

 represent that each line item corresponds to different exhibits,

 which is supported by the fact that each line item reflects

 different page counts.      The court accepts Plaintiffs’

 representation.

             Accordingly, the court awards Plaintiffs the full

 $49,847.20 requested for the costs of deposition and trial

 transcripts, which amounts may increase due to the new trial.

                 4. Witnesses, Travel Expenses, and Subsistence

             Plaintiffs also seek $12,787.75 in fees, travel

 expenses, and subsistence costs for John Mruz, Andrew Ritter,

 Evan Slavitt, Dr. Craig Hillman, Dr. James Woods, and Dr.

 Stanley Shanfield, witnesses for Plaintiffs who testified at

 trial and were deposed.      Witness costs are taxable under 28

 U.S.C. § 1920(3).     Local Civil Rule 54.1(c)(3) permits taxation

 of witness fees and travel expenses authorized by 28 U.S.C. §

 1821, so long as the witness testifies, as well as subsistence

 pursuant to § 1821, if the witnesses testifies and it is

                                      95
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 96 of 112 PageID #:
                                  23336


 impractical for him or her to return to their residence day to

 day.

             Pursuant to 28 U.S.C. § 1821(a)(1), “a witness in

 attendance at any court of the United States . . . or before any

 person authorized to take his deposition pursuant to any rule or

 order of a court of the United States, shall be paid fees and

 allowances provided by this section.”         The witness’s fees and

 allowances include: (1) $40 per day for each day’s attendance;

 (2) actual travel expenses to and from the deposition or trial,

 assuming the witness utilized a reasonable means of

 transportation; and (3) a subsistence allowance at the

 applicable per diem rate.       Id. § 1821(b), (c)(1).

             Presidio’s sole objection relates to witness costs for

 depositions that were not used or received at trial.           Presidio

 relies on the apparent limiting language of the Local Rules,

 which state that, “[f]ees, mileage, and subsistence for the

 witness at the deposition are taxable at the same rates as for

 attendance at trial if the deposition taken was used or received

 in evidence at the trial.”       Local Civ. R. 54.1(c)(2).      As stated

 above, this court applies the “sensible rule” to costs

 associated with depositions.       The court thus finds taxable and

 awards those witness fees, travel expenses, and subsistence

 incurred in connection with depositions, where the witness

 deposed subsequently testified at trial.         Upon review of

                                      96
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 97 of 112 PageID #:
                                  23337


 Plaintiffs’ attached expense records (see ECF No. 230-14,

 Witnesses’ Travel Expenses; ECF No. 230-15, Applicable Per Diem

 Rates), the court finds all requested costs are taxable and

 reasonable, with one exception.        Plaintiffs seek $983.16 for Dr.

 Shanfield’s fees and expenses incurred in connection with his

 testimony at the Markman Hearing on August 31, 2016.           (Pls.’

 Dmgs. Mot. 13.)     Plaintiffs have not identified any authority

 that permits recovery of such costs where the testimony involved

 was not related to a trial or deposition.         As a result, this

 cost will not be taxed.      Plaintiffs are therefore awarded

 $11,804.59 in witness attendance fees, travel expenses, and

 subsistence.

                 5. Photocopies, Printing, Demonstratives, and
                    Technical Assistance

             Finally, Plaintiffs seek $235,147.35, encompassing the

 costs of printing trial exhibits, preparing demonstratives for

 trial, creating a trial exhibit database for use at trial,

 generating deposition video clips for use at trial, computer

 technician assistance at trial, and copying documents for

 production in the litigation.       (Pls.’ Dmgs. Mot. 14.)      The court

 addresses each of the foregoing, and Presidio’s objections, in

 turn.




                                      97
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 98 of 112 PageID #:
                                  23338


                   i.      Trial Exhibits and Witness Binders

             Plaintiffs expended $4,243.96 printing four sets of

 trial exhibits, and $8,027.39 printing four sets of witness

 binders.     Under Local Civil Rule 54.1(c)(5), “[a] copy of an

 exhibit is taxable if the original was not available and the

 copy was used or received in evidence.”          Moreover, “[t]he cost

 of copies used for the convenience of counsel or the Court are

 not taxable.”     Id.32    Plaintiffs cite the undersigned’s Chambers

 Practices, which require counsel to provide the court with two

 sets of trial exhibits, as justification for their duplication

 of the trial exhibits.        (Pls.’ Dmgs. Reply 6 (citing Chambers

 Practices of Hon. Kiyo A. Matsumoto, Section V.A.11(a)(4).)

 Plaintiffs provided the court with two courtesy copies of trial

 exhibits, as required and ordered.         The third and fourth sets of

 exhibits were used by Plaintiffs and Presidio, respectively.

 (Id. 6-7.)    Clearly then, three of the four trial exhibit

 binders were prepared exclusively for the convenience of the

 court and defense counsel.        On reply, Plaintiffs cite two docket

 orders by other courts that apparently taxed the type of costs

 Plaintiffs seek here.        Because neither order sets forth its

 reasoning, this court cannot discern the legal bases underlying

 taxation in those instances.        Ultimately, the plain language of


 32
       The court finds the presence of this limiting language, not present in
 Local Rules 54.1(c)(2) and (3), bars application of the “sensible rule” for
 exemplification of trial exhibits and witness binders.

                                      98
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 99 of 112 PageID #:
                                  23339


 the Local Rules dictates that three of the four trial binders

 exhibits are non-taxable.

             Likewise, Plaintiffs make no showing that the binders

 of witness exhibits were used or received in evidence, existed

 for any purpose other than the convenience of the court,

 witnesses, and counsel, or comprised non-duplicative exhibits

 not already included in the trial exhibit binder.          The attached

 invoices and accompanying declaration of Plaintiffs’ counsel,

 fail to elaborate on these points.        (See generally ECF No. 230-

 17, Witness Exhibits Invoice; ECF No. 230-3, Declaration of

 Peter F. Snell, Esq.)      Moreover, Plaintiffs cite no language in

 the Local Rules that would permit taxation of such costs.

             Accordingly, the court awards Plaintiffs $1,060.99 for

 the one taxable set of trial exhibits.         The court will not tax

 any costs associated with Plaintiffs’ preparation of witness

 binders.

                  ii.   Demonstratives

             Plaintiffs seek $146,190 for the preparation and

 design of demonstratives at trial.        (Pls.’ Dmgs. Mot. 15.)

 Taxable costs include “[f]ees for exemplification and copies of

 papers necessarily obtained for use in the case.”          28 U.S.C. §

 1920(4).    Local Civil Rule 54.1(c)(6) provides that “[c]osts of

 maps, charts, and models, including computer generated models,

 are not taxable except by order of court.”         The Local Rules thus

                                      99
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 100 of 112 PageID #:
                                   23340


  confer discretion on the court to award costs for preparing

  demonstratives.     See Altvater Gessler-J.A. Baczewski Int'l (USA)

  Inc. v. Sobieski Destylarnia S.A., No. 06 CIV. 6510 HB, 2011 WL

  2893087, at *7 (S.D.N.Y. July 14, 2011).

             Section 1920(4) is understood as “authoriz[ing] a

  court to tax the cost of preparing demonstrative aids, including

  charts, blow-ups, and computer graphics.”         DiBella v. Hopkins,

  407 F. Supp. 2d 537, 539 (S.D.N.Y. 2005); see also In re Air

  Crash Disaster at John F. Kennedy Int'l Airport, 687 F.2d 626,

  631 (2d Cir. 1982) (holding that § 1920(4) entitles a prevailing

  party to recover “reasonable expense of preparing maps, charts,

  graphs, photographs, motion pictures, photostats and kindred

  materials,” as well as cost of producing demonstration models

  and exhibits) (citations and internal quotation marks omitted).

  In DiBella v. Hopkins, then-District Judge Chin, explained why

  awarding reasonable costs for demonstratives is a prudent

  exercise of the court’s discretion under Local Rule 54.1:

             [B]low-ups,   digital    presentations   of   scanned
             documents, and other computer graphics serve the same
             function as exhibits and other papers used at trial,
             and there is no logical reason to differentiate
             between the former and the latter in terms of their
             taxability as costs. Digitized copies of documents
             shown on a television monitor or screen are the
             functional equivalent of photocopies of documents in
             jury binders.

             [T]he use of technology to improve the presentation of
             information to the jury and/or to the bench should be
             supported.   Computers, computer graphics, digitized

                                      100
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 101 of 112 PageID #:
                                   23341


              documents, and other technological advancements have
              become important tools of the modern-day trial lawyer.
              As long as the cost is reasonable and the devices aid
              in the efficient and effective presentation of
              evidence, a prevailing party should be allowed to
              recover their expense. Here, both sides used computer
              technology and demonstrative graphics at trial, and
              the use of these items helped to facilitate the
              presentation of evidence.

  407 F. Supp. 2d at 540 (internal quotation marks and citations

  omitted).

              Not all courts in this Circuit agree.        Recently, some

  cases have held or suggested that the lack of explicit textual

  reference to demonstratives or visual aids in 28 U.S.C. §

  1920(4) renders such costs non-taxable.        See, e.g., Endo Pharms.

  Inc. v. Amneal Pharms., LLC, 331 F.R.D. 575, 580 (S.D.N.Y. 2019)

  (explaining why 28 U.S.C. § 1920 may not cover costs in

  developing trial graphics and demonstratives, but ultimately

  denying costs on grounds plaintiff failed to substantiate

  expenses with specific exhibits or tasks); Broadspring, Inc. v.

  Congoo, LLC, No. 13-CV-1866(RJS), 2016 WL 817449, at *6

  (S.D.N.Y. Feb. 24, 2016) (“[T]he costs of DOAR’s assistance with

  trial graphics and demonstrative services at trial . . . which

  amount to over $136,000 — do not fall within the textual

  confines of 28 U.S.C. § 1920 and, accordingly, are not

  taxable.”).    Respectfully, the court disagrees with this

  restrictive approach.




                                      101
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 102 of 112 PageID #:
                                   23342


             Although the Second Circuit has not recently had

  occasion to clarify the meaning of “exemplification” under

  section 1920(4), demonstratives and visual aids are fairly

  encompassed by a reasonable reading of the statute.          See Cefalu

  v. Vill. of Elk Grove, 211 F.3d 416, 427 (7th Cir. 2000) (“More

  commonly, [exemplification] signifies the act of illustration by

  example, a connotation broad enough to include a wide variety of

  exhibits and demonstrative aids.”) (internal citation omitted);

  see also Warner Chilcott Labs. Ireland Ltd. v. Impax Labs.,

  Inc., No. CIV.A. 08-6304 WJM, 2013 WL 1876441, at *14 (D.N.J.

  Apr. 18, 2013) (“[T]he Clerk is not inclined to adopt a

  definition as restrictive as that in Black’s Law Dictionary,

  thereby virtually eliminating the costs of all demonstrative

  evidence.”).    Patent litigation, in particular, demonstrates the

  illogic of defining “exemplification” on unduly narrow terms,

  thereby removing demonstratives from the ambit of taxable costs.

  Visual aids are indispensible to a lay juror’s comprehension of

  the advanced, often technical subjects that arise in patent

  cases.   Barring the prevailing party from recovering the costs

  of demonstratives would put counsel between a rock and hard

  place, and might cause reluctance amongst patent litigators to

  fully leverage available visual resources, thus compromising the

  presentation of the case.      The court does not believe this

  outcome comports with the underlying intent of § 1920(4) or

                                      102
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 103 of 112 PageID #:
                                   23343


  Federal Rule of Civil Procedure 54.        Cf. United States v. Davis,

  No. 96-CR-912 (ERK), 2020 WL 2522079, at *1 (E.D.N.Y. May 18,

  2020) (“Unquestionably the courts, in interpreting a statute,

  have some ‘scope for adopting a restricted rather than a literal

  or usual meaning of its words where acceptance of that meaning

  would lead to absurd results . . . or would thwart the obvious

  purpose of the statute.’”) (quoting Comm'r v. Brown, 380 U.S.

  563, 571 (1965)).

             In this case, Plaintiffs’ demonstratives and other

  models at trial effectively presented highly complex and

  technical evidence to the court and jury.         Plaintiffs’ visual

  aids were indispensible to the jury’s comprehension of the

  facts.   As Plaintiffs note, demonstratives were used to display

  the accused products, “which are smaller than a grain of salt,”

  and thus incapable of being shown to the jury without models and

  technology-assisted magnification.        (Pls.’ Dmgs. Reply 8.)

  Plaintiffs also used demonstratives to show that Presidio’s BB

  capacitors had “co-extensive” dielectric layers and

  “substantially L-shaped terminations,” as required by the ‘791

  and ’547 Patents, respectively.       (Id.)   Because Plaintiffs’

  demonstratives and other visual aids were essential to

  facilitating the court and jury’s comprehension, they are,

  broadly speaking, taxable.




                                      103
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 104 of 112 PageID #:
                                   23344


             Even so, at this juncture, the court will not award

  costs without additional information about billings for the

  demonstratives.     In support of this motion, Plaintiffs attached

  invoices from CaseSight, Inc. (“CaseSight”), the vendor that

  prepared Plaintiffs’ demonstratives.         (See ECF No. 230-18,

  CaseSight Invoices.)     CaseSight’s invoices provide generic

  billing descriptions that fail to specify whether the billed-for

  work product was necessary or used at trial.         Descriptions like

  “Storyboard infringement demonstratives,” “Infringement

  presentation,” and “3D modeling of accused capacitors,” while

  facially legitimate, shed little light on which demonstratives

  they relate to, and ultimately, why the hours spent on that

  project were reasonable and necessary.

             To be clear, Plaintiffs need not account for each and

  every minute of CaseSight’s time.         But the court requires more

  visibility into CaseSight’s contributions to justify the costs

  sought.   This may be accomplished by a supplemental affidavit,

  preferably by a CaseSight professional with personal knowledge,

  itemizing the specific demonstratives CaseSight prepared,

  whether they were introduced at trial and for what purpose, and

  matching the line items in the invoices to specific

  demonstratives.     Courts have demanded as much where the costs

  sought were comparable to, and even far below, the amounts

  requested here.     See, e.g., Endo, 331 F.R.D. at 581–82 (denying

                                      104
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 105 of 112 PageID #:
                                   23345


  costs where plaintiffs “made no effort to link specific claimed

  costs [of $273,742.50] to specific trial exhibits or preparatory

  tasks, nor has it offered any other basis for determining what

  portion of its total claimed costs derive from unimaginative

  work like transcribing an audio file or enlarging a

  photograph.”); Akiro LLC v. House of Cheatham Inc., No. 12 CIV.

  5775 JSR, 2013 WL 5548845, at *2 (S.D.N.Y. Sept. 27, 2013)

  (declining to award $1,412.07 for trial demonstratives where

  majority of demonstratives were not used at trial, and “even

  though the costs associated with unused demonstratives may still

  be awarded in some circumstances, defendants provide[d] no

  itemized list of all the demonstratives they purchased, and why

  they were all necessary.”).      The court thus denies, without

  prejudice, taxation of costs for the preparation and design of

  Plaintiffs’ demonstratives.      Plaintiffs may move to tax these

  costs again, upon a more detailed showing.         Following the new

  trial, if Plaintiffs seek further demonstrative-related costs

  incurred in connection with the damages trial, Plaintiffs will

  be required to demonstrate that such expenses are not

  duplicative of the costs sought here.

                 iii.    Exhibit Database, Video Clips, and Technical
                         Assistance

             Plaintiffs also seek costs for CaseSight services

  unrelated to the preparation of demonstratives, namely, the



                                      105
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 106 of 112 PageID #:
                                   23346


  creation of a trial exhibit database, digitizing of audio and

  visual recordings, and set-up and break-down of technology used

  during trial.    (Pls.’ Dmgs. Mot. 15.)      Costs for these services

  total $72,500.     (Id.; see also CaseSight invoices.)

             These costs are taxable if they promoted “the

  efficient and effective presentation of evidence,” DiBella, 407

  F. Supp. 2d at 540, and therefore constituted “[f]ees for

  exemplification” under 28 U.S.C. § 1920(4); see Farberware

  Licensing Co. LLC v. Meyer Mktg. Co., No. 09 CIV. 2570 (HB),

  2009 WL 5173787, at *8 (S.D.N.Y. Dec. 30, 2009), aff’d, 428 F.

  App’x 97 (2d Cir. 2011) (“Here, the documentary exhibits were

  voluminous and the various visual aids that were presented at

  trial were helpful to the jury and the Court in focusing

  attention on the salient documents and concepts. Accordingly,

  Meyer is entitled to recover its reasonable costs for equipment

  and technological graphics.”).       On the other hand, the costs are

  not recoverable if they merely facilitated copying of exhibits

  for the convenience of counsel or the court.         See Local Civil

  Rule 54.1(c)(5).

             As with Plaintiffs’ demonstrative costs, the court

  requires more information.      If Plaintiffs wish to recover the

  above-described costs, they must supply a supplemental affidavit

  detailing how CaseSight’s digitization services, creation of an

  exhibit database, and technical assistance facilitated the

                                      106
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 107 of 112 PageID #:
                                   23347


  trial, and link those services to specific invoice line items.

  The court is unsure what purpose the exhibit database served,

  other than as a readily-accessible repository of documents for

  counsel’s convenience.       Therefore, the affidavit should also

  clarify how the exhibit database aided the presentation of

  evidence at trial, in a way that the binder of trial exhibits,

  already taxed, did not.       Plaintiffs’ motion to tax costs in this

  respect is therefore denied without prejudice.

                   iv.    TIFF Conversion

              Finally, Plaintiffs seek $4,186 in costs for

  converting native files to Tagged Image File Formats, or TIFFs,33

  in response to Presidio’s discovery requests.           (Pls.’ Dmgs. Mot.

  16; ECF No. 230-19, Mintz Litigation Technology Support

  Invoices.)    Courts consider sums spent converting native files

  to TIFFs as “costs of making copies of any materials” under

  section 1920(4).       Balance Point, 305 F.R.D. at 73 (“By

  converting a native image into a different format, such as TIFF,

  one has simply duplicated the image and provided a new, modified

  copy.”); accord Broadspring, 2016 WL 817449, at *7 (“Plaintiff

  may thus also tax the cost of electronic discovery that was made

  in response to Defendants’ request to convert files to TIFF

  33
        TIFF is “[a] widely used and supported graphic file format[]   for
  storing bit-mapped images, with many different compression formats   and
  resolutions.” Balance Point, 305 F.R.D. at 74 (quoting The Sedona    Conference
  Glossary: E–Discovery & Digital Information Management 15 (4th ed.   Apr.
  2014)).


                                       107
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 108 of 112 PageID #:
                                   23348


  before production.”); see Race Tires Am., Inc. v. Hoosier Racing

  Tire Corp., 674 F.3d 158, 166 (3d Cir. 2012) (“The most recent

  amendment to the statute, however, permitting an award to the

  prevailing party of the cost of making copies of ‘materials,’

  plainly signifies that [section] 1920(4)’s allowance for copying

  costs is not limited to paper copying.”).         The court therefore

  awards in full Plaintiffs’ file conversion costs in response to

  Presidio’s document requests.




                                      108
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 109 of 112 PageID #:
                                   23349


                                  CONCLUSION

               For the foregoing reasons, the court orders as

  follows:

        (1)    Defendant’s Motion for Judgment as a Matter of Law or,

  alternatively, a New Trial, is DENIED in its entirety.

        (2)    Plaintiffs’ Motion for a New Trial or, alternatively,

  an Amended Judgment, is GRANTED in part, and DENIED in part.

  The court orders a new trial with respect to damages.           The sole

  issue at trial will concern the appropriate royalty rate for

  both Patents-in-suit under the framework set forth in Georgia-

  Pacific v. U.S. Plywood Corp., 318 F. Supp. 1116 (S.D.N.Y.

  1970).      The royalty rate(s) determined by the jury, or the

  undersigned in the event of a bench trial, will be applied to

  all infringing devices, pursuant to 35 U.S.C. § 284.

               To further aid the fact-finder, the court hereby

  authorizes Plaintiffs to submit a revised expert report on

  damages to analyze hypothetical licensing negotiations between

  Presidio, on the one hand, and each of ATC and AVX, on the

  other.      Defendant’s damages expert may respond.      The experts

  shall opine on the appropriate royalty rate for both Patents-in-

  suit.    The parties are ordered to confer and file a joint letter

  within seven days of the entry of this Memorandum and Order,

  proposing a schedule for Plaintiffs’ revised expert report,

  Presidio’s rebuttal, and Plaintiffs’ reply.         Any motion practice

                                      109
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 110 of 112 PageID #:
                                   23350


  relating to the revised expert report shall be presided over by

  the Magistrate Judge.

              Plaintiffs’ motion is DENIED to the extent it seeks a

  new trial on the issue of lost profits, or an increase to the

  jury’s damages award by amended judgment pursuant to Federal

  Rule of Civil Procedure 59(e).

        (3)   Plaintiffs’ Motion for Supplemental Damages, Pre- and

  Post-Judgment Interest, and Taxation of Costs, is GRANTED in

  part, and DENIED in part.

              Supplemental damages are denied, without prejudice,

  because there is no legally-binding royalty rate to apply to the

  additional infringing units.       The additional infringing units

  will be incorporated into Plaintiffs’ royalty base in the new

  trial, potentially mooting the need for supplemental damages.

  If, following the new trial, Plaintiffs seek damages for any

  additional infringing units, the court will entertain

  Plaintiffs’ motion at that time.

              Prejudgment interest is provisionally awarded at the

  three-month Treasury Bill rate, compounded annually.            After the

  new trial concludes, the parties will confer and submit a

  stipulated judgment as to the precise amount of prejudgment

  interest, which shall be awarded from the time that the royalty

  payments would have been received for each Patent-in-suit, until

  the date of an amended final judgment on royalty damages.

                                      110
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 111 of 112 PageID #:
                                   23351


             Post-judgment interest is provisionally awarded at a

  rate equal to the weekly average one-year constant maturity

  Treasury yield, as published by the Board of Governors of the

  Federal Reserve System.      28 U.S.C. § 1961(a).     The prejudgment

  and post-judgment interest rates shall be applied to Plaintiffs’

  damages award following entry of judgment in the new trial.

             The court taxes costs and awards Plaintiffs as

  follows:

     •   Docket and Miscellaneous Fees: $530.24, comprised of the

         filing fee for the Complaint and the cost of serving

         Presidio with process.

     •   Trial and Deposition Transcripts: $49,847.20 for deposition

         and trial transcripts.

     •   Witnesses, Travel Expenses, and Subsistence: $11,804.59 in

         witness attendance fees, travel expenses, and subsistence

         costs.

     •   Photocopies, Printing, Demonstratives, and Technical

         Assistance: (i) $1060.99 for one set of trial exhibits;

         (ii) $0 for the preparation and design of Plaintiffs’

         demonstratives, with leave to seek these costs again upon

         further substantiation; (iii) $0 for costs associated with

         creation of an exhibit database, video clips, and technical

         assistance, with leave to seek these costs again upon

         further substantiation; (iv) $4,186 in costs for converting

                                      111
Case 2:14-cv-06544-KAM-GRB Document 237 Filed 09/23/20 Page 112 of 112 PageID #:
                                   23352


        native files to Tagged Image File Formats, or TIFFs.          With

        respect to items (ii) and (iii), Plaintiffs must submit

        additional proof of such costs to the court no later than

        Monday, September 28, 2020.

             Finally, the parties’ joint letter to the court

  regarding Plaintiffs’ revised expert report, due Wednesday,

  September 30, 2020, shall also set forth the parties’ plans to

  proceed with this case through the new trial.         The letter should

  include proposed dates for the new trial, and state the parties’

  interest in participating in good faith, settlement discussions,

  including a settlement conference before the Magistrate Judge.

  SO ORDERED.

  Dated:    September 23, 2020
            Brooklyn, New York
                                                      /s/
                                            Kiyo A. Matsumoto
                                            United States District Judge




                                      112
